     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 1 of 52



                       UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION

                                    )
MARANDA LYNN ODONNELL, et al.       )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                                     Case No. 16-cv-01414
                                    )                                     (Consolidated Class Action)
HARRIS COUNTY, TEXAS, et al.        )                                     The Honorable Lee H. Rosenthal
                                    )                                     U.S. District Judge
            Defendants.             )
                                    )
____________________________________)

                                              CONSENT DECREE

     I.     INTRODUCTION

1.    This Consent Decree is entered into between the Plaintiff class, represented by named
      Plaintiffs Maranda Lynn ODonnell, Robert Ryan Ford, and Loetha McGruder (collectively,
      the “Plaintiffs”), and Harris County, Texas (“County”), the Harris County Sheriff (“Sheriff”),
      and the Harris County Criminal Court at Law Judges (“CCCL Judges”), (collectively, the
      “Defendants”) (with Plaintiffs and Defendants collectively referred to as the “Parties”).

2.    The Parties jointly enter into this Consent Decree to resolve Plaintiffs’ claims and remedy the
      constitutional violations challenged in this litigation.1 This Consent Decree is intended to
      create and enforce constitutional and transparent pretrial practices and systems that protect the
      due process rights and equal protection rights of misdemeanor arrestees.

3.    This litigation affirmed that, without the necessary safeguards, the use of secured money bail
      can deprive individuals of their constitutional rights to due process and equal protection,
      impose high public costs, and “exacerbate the racial disparities in pretrial detention and
      posttrial outcomes.”2 This litigation also affirmed that an up-front payment of money bail does
      not meaningfully promote public safety or appearance in court.3




1
 ODonnell v. Harris Cty., 251 F. Supp. 3d 1052, 1166–68 (S.D. Tex. 2017), aff'd as modified, 892 F.3d 147 (5th Cir.
2018).
2
 Id. at 1122 (pretrial detention of defendants who cannot pay secured money bail has been shown in research to
correlate “at statistically significant levels with recidivism,” result in “cumulative disadvantage,” exacerbate poverty,
and exacerbate racial disparities in detention and post-trial outcomes).
3
 The Court found that “[s]ecured money bail in Harris County does not meaningfully add to assuring misdemeanor
defendants’ appearance at hearings or absence of new criminal activity during pretrial release.” Id. at 1119–20.

                                                           1
      Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 2 of 52



4.      On September 1, 2016, Plaintiffs filed an amended complaint under 42 U.S.C. § 1983, seeking
        declaratory and injunctive relief to remedy Defendants’ unconstitutional misdemeanor bail
        policies and practices, including equal protection, substantive due process, and procedural due
        process violations. Specifically, Plaintiffs’ amended complaint challenged the County’s
        policy and practice of detaining individuals arrested for misdemeanor offenses due solely to
        their inability to make a monetary payment. When Plaintiffs sued, they challenged
        Defendants’ policies and practices of routinely detaining indigent, presumptively innocent
        misdemeanor arrestees for days or weeks before trial solely because they were unable to pay
        financial conditions of release and without an individualized finding that detention served any
        purpose, let alone a finding that detention was necessary because less-restrictive alternative
        conditions of release were unavailable, and without providing the procedural due process
        protections required to ensure the accuracy of any such finding.4See infra Section II.

5.      On April 28, 2017, the Court granted class certification,5 and issued a 193-page preliminary
        injunction decision with extensive factual findings based on an eight-day evidentiary hearing,
        as well as voluminous records from years of misdemeanor cases, expert testimony, video
        evidence of bail proceedings, and numerous briefs. On the basis of its factual findings, the
        Court held that “Harris County's [bail] policy and practice violates the Equal Protection and
        Due Process Clauses of the United States Constitution.”6

6.      The Court’s initial preliminary injunction order went into effect on June 6, 2017.7 Defendants
        appealed the Court’s preliminary injunction order in the Fifth Circuit, which upheld the
        Court’s factual findings on June 1, 2018.8

       II.    FACTUAL FINDINGS

7.      This Court made the following findings of fact,9 which the Fifth Circuit affirmed:




4
 First Amended Complaint, ODonnell v. Harris Cty., 251 F. Supp. 3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414), ECF
No. 54
5
 Memorandum and Order Certifying Class, ODonnell v. Harris Cty., 251 F. Supp. 3d 1052 (S.D. Tex. 2017) (No. 16-
cv-01414), ECF No. 303
6
    Id. at 1060; id. at 162 n.99 (“The evidence here shows tens of thousands of constitutional violations.”).
7
 Notice of Fifth Circuit Court of Appeals’ Denial of Defendants’ Motion to Stay the Preliminary Injunction Pending
Appeal, ODonnell v. Harris Cty., 251 F. Supp. 3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414), ECF No. 339.
8
    ODonnell v. Harris Cty., 892 F.3d 147 (5th Cir. 2018).
9
 Except where noted below in footnote 56, these findings were recounted in the Court’s “findings of fact.” ODonnell,
251 F. Supp. 3d at 1060–1133 (Part I of the Court’s opinion). Throughout the Consent Decree, in the citations to the
Court’s opinion, the Parties omit internal citations to evidence cited in the Court’s opinion. In footnote 56, the parties
quote from a transcript, a brief, and an expert report that set forth arguments offered by Defendants that the Court
rejected in its “findings of fact.”



                                                             2
       Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 3 of 52



            a.      At the start of this litigation, Harris County had “a consistent and systematic policy
                    and practice of imposing secured money bail as de facto orders of pretrial detention in
                    misdemeanor cases.”10

            b.      Harris County’s “de facto detention orders effectively operate only against the
                    indigent, who would be released if they could pay at least a bondsman's premium, but
                    who cannot. Those who can pay are released, even if they present similar risks of
                    nonappearance or of new arrests.”11

            c.      Harris County’s “de facto detention orders are not accompanied by the protections
                    federal due process requires for pretrial detention orders.”12

            d.      “Harris County has an inadequate basis to conclude that releasing misdemeanor
                    defendants on secured financial conditions is more effective to assure a defendant's
                    appearance or law-abiding behavior before trial than release on unsecured or
                    nonfinancial conditions, or that secured financial conditions of release are reasonably
                    necessary to assure a defendant's appearance or to deter new criminal activity before
                    trial.”13

            e.      Harris County’s bail system “detains 40 percent of all those arrested only on
                    misdemeanor charges, many of whom are indigent and cannot pay the amount needed
                    for release on secured money bail.”14 For decades, Harris County used a secured bail
                    schedule to determine conditions of release.15

            f.      The bail schedule was promulgated by the County Criminal Court at Law Judges,
                    sitting en banc and voting by two-thirds majority.16 Within hours of an arrest for a
                    misdemeanor, an Assistant District Attorney makes a charging decision and assigns a
                    bail amount based on the CCCL Judges’ bail schedule, which considers only the
                    arrestee’s then-current charge and criminal history.17 Once the case is paper-ready, a
                    misdemeanor defendant with access to enough money can pay the amount required for



10
     Id. at 1059.
11
     Id. at 1060.
12
     Id.
13
     Id.
14
     Id. at 1058.
15
  See id. at 1072 (CCCL Judges implemented and maintained a bond schedule for all misdemeanor offenses following
entry of the Roberson consent decree in 1987); see also id. at 1100-01 (“The court finds and concludes that in the
typical case, Hearing Officers set secured money bail as a condition of detention operating only against those who are
indigent and cannot pay the bail, rather than as a mechanism for pretrial release.”).
16
     Id. at 1086.
17
     Id. at 1088.



                                                          3
       Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 4 of 52



                    release and be promptly released from custody.18 Arrestees who are unable to make
                    the payment remain in custody and are transferred to and booked into the Harris
                    County Jail, if they were not taken there directly.19

            g.      At the Harris County Jail, arrestees were taken to a room in the jail to appear by video
                    at a legal proceeding during which a Harris County Criminal Law Hearing Officer
                    determined probable cause for warrantless arrests and addressed bail.20 “Hearings
                    typically lasted one to two minutes per arrestee. During this brief period, the Assistant
                    District Attorney reads the charge, and the Hearing Officer determines probable cause
                    and sets bail.”21 “Defendants almost never have counsel at the probable cause and bail-
                    setting hearing. Those who are indigent have not yet had counsel appointed. Those
                    who can afford counsel have either paid their bonds and been released or have not
                    been able to arrange their counsel's presence.”22 “Defendants who try to speak are
                    commanded not to, shouted down, or ignored.”23 The Hearing Officers “do not make
                    written findings or issue reasoned opinions explaining why they set bail on a secured
                    or unsecured basis, or why they select the bail amount imposed.”24

            h.      Hearing Officers adhered to the bail schedule in 88.9 percent of misdemeanor cases.25
                    When Hearing Officers did change the bail amount, “they raise it about 67 percent of
                    the time.”26

            i.      The Court found “little to no credibility in the Hearing Officers’ claims of careful case-
                    by-case consideration” of conditions of release other than the prescheduled money bail
                    amounts.27 The Court further found that the Hearing Officers set secured money bail
                    intending to detain arrestees, stating: “The Hearing Officers’ testimony that they do
                    not ‘know’ whether imposing secured money bail will have the effect of detention in




18
  See id. at 1088 (regarding prompt release); id. at 1091 (“Arrestees who do not pay for release or obtain release on
personal bond by early presentment at the City Jail are taken to and booked in the Harris County Jail.” ); id. at 1124
(“Those who can pay secured bonds are released within hours of arrest.”).
19
  See id. at 1091 (“Arrestees who do not pay for release or obtain release on personal bond by early presentment at
the City Jail are taken to and booked in the Harris County Jail” ), and id. at 1124 (“Those who can pay secured bonds
are released within hours of arrest”).
20
     Id. at 1092.
21
     Id.
22
     Id. at 1093.
23
     Id. at 1099 & n.48.
24
     Id at 1093.
25
     Id. at 1095 & n. 42.
26
     Id. at 1096.
27
     Id. at 1097.



                                                          4
       Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 5 of 52



                 any given case, [] and their testimony that they do not intend that secured money bail
                 have that effect, is not credible.”28

           j.    “Hearing Officers treat the bail schedule, if not as binding, then as a nearly irrebuttable
                 presumption in favor of applying secured money bail at the prescheduled amount.
                 Amounts that deviate from the schedule are treated as ‘incorrect,’ and requests for a
                 personal bond, if not denied outright, are deferred until the County Judge holds a later
                 hearing. Hearing Officers routinely adjust initial bail settings to conform to, not to
                 deviate from, the bail schedule. Defendants who try to speak are commanded not to,
                 shouted down, or ignored.”29

           k.    “[I]n the typical case, Hearing Officers set secured money bail as a condition of
                 detention operating only against those who are indigent and cannot pay the bail, rather
                 than a mechanism for pretrial release. In the vast majority of cases, the Hearing
                 Officers use their discretion to consider the five Article 17.15 factors to almost
                 automatically impose the prescheduled secured bail amounts, notwithstanding Pretrial
                 Services recommendations to release defendants on unsecured personal bonds and
                 notwithstanding clear evidence of indigence. Hearing Officers make these decisions
                 in brief, uncounseled hearings at which the defendants are actively discouraged from
                 speaking, and no reviewable findings are made on the record.”30

           l.    “Before the most recent change to the County Rules of Court in February 2017, any
                 ‘incarcerated person’ who remained in detention after the probable cause hearing
                 would be scheduled to appear” the next business day before a County Court at Law
                 Judge.31 However, “more than 26,000 misdemeanor arrestees—over 51 percent of
                 those still detained—waited more than 48 hours after their arrests before their first
                 appearances before a County Criminal Court at Law Judge.32 Over 6,800 people—just
                 over 13 percent of the detained population—were confined longer than 96 hours after
                 arrest before their first appearance.”33 At this court appearance, arrestees were kept in
                 a holding cell outside the courtroom unless they agreed to plead guilty.34 “Defendants
                 who did not plead guilty but wanted to contest their bail settings depended on court-
                 appointed counsel filing a formal motion for bail review. That motion would not be



28
     Id.
29
     Id. at 1099 & nn. 45–48.
30
     Id. at 1100–01.
31
  Id. at 1113; id. (“The February 9, 2017 amendment took effect on March 9, 2017. The amended County Rules of
Court require ‘any arrestee that is booked into the Harris County Jail’ to be presented at a ‘Next Business Day Setting,’
even if that arrestee is released from custody between booking and the next business day.”).
32
     Id.
33
     Id.
34
     Id. at 1101 & 1105.



                                                           5
       Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 6 of 52



                    considered until a later hearing, usually held one or two weeks later. The only way to
                    gain release earlier was to pay the bail or to plead guilty.”35

            m. The Court credited testimony by prosecutor JoAnne Musick, who testified based on
               her lengthy experience as both a prosecutor and a criminal defense attorney, that many
               misdemeanor defendants “don't really want to plead guilty, but sometimes they want
               to get out of jail, return to family, return to work, what have you. So they will inquire
               about a plea so that they can get out.”36 The Court cited testimony by Judge Darrell
               Jordan (Presiding Judge of the misdemeanor courts at the time this Consent Decree is
               entered) “that it was common to have misdemeanor clients who professed their
               innocence and had valid defenses to nevertheless plead guilty in order to be released
               much earlier than if they sought an unsecured bond based on indigence or challenged
               the prosecution’s case.”37 The Court concluded: “Those who can pay secured bonds
               are released within hours of arrest. Those who cannot are detained for days or weeks
               and face intense pressures to accept a guilty plea to end their pretrial detentions.”38

            n.      A further “indication that misdemeanor defendants abandon valid defenses and plead
                    guilty to obtain faster release than if they contested their charges is a report from the
                    National Registry of Exonerations showing that Harris County … led the United States
                    in the total number of criminal exonerations” in 2015 and 2016. 39 Most of Harris
                    County's exonerations occurred in “misdemeanor drug offenses that evidence samples
                    conclusively prove the defendant did not commit. But rather than wait for lab tests that
                    may exonerate them, misdemeanor arrestees who cannot pay for release before their
                    first appearances plead guilty in order to end their pretrial detention and be released.”40

            o.      Additionally, “uncontroverted and reliable testimony” showed that “from 2015 to
                    early 2017, for misdemeanor arrestees who did not bond out—40 percent of all
                    misdemeanor arrestees—the median time between arrest and case disposition was 3.2
                    days. Of those, 72 percent resolved their cases within 7 days; 90 percent resolved their
                    cases within 30 days. Over the same period, for misdemeanor arrestees released on
                    bond (either secured or unsecured)—60 percent of misdemeanor arrestees—the
                    median time to disposition was 120 days. Of those, 5 percent resolved their cases
                    within 7 days; 13 percent resolved their cases within 30 days.”41 “Of the 84 percent of
                    detained arrestees who plead guilty at their first appearance, 67 percent are released
                    within a day. About 83 percent are released within five days of their first


35
     Id. at 1101.
36
     Id. at 1104.
37
     Id. at 1107.
38
     Id. at 1124.
39
     Id. at 1105.
40
     Id.
41
     Id.



                                                          6
       Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 7 of 52



                    appearance.”42 The Court found these figures to be “consistent with, and support, the
                    plaintiffs’ theory that for misdemeanor defendants unable to pay secured money bail,
                    Harris County maintains a ‘sentence first, conviction after’ system that pressures
                    misdemeanor defendants to plead guilty at or near their first appearances because that
                    was the only way to secure timely release from detention.”43

            p.      Harris County’s “custom and practice” of imposing money bonds on misdemeanor
                    arrestees regardless of their ability to pay meant that “40 percent of all Harris County
                    misdemeanor arrestees every year are detained until case disposition. Most of those
                    detained—around 85 percent—plead guilty at their first appearance before a County
                    Judge. Reliable and ample record evidence shows that many abandon valid defenses
                    and plead guilty in order to be released from detention by accepting a sentence of time
                    served before trial. Those detained seven days following a bail-setting hearing are 25
                    percent more likely to be convicted, 43 percent more likely to be sentenced to jail, and,
                    on average, have sentences twice as long as those released before trial.”44

            q.      A peer-reviewed study led by Paul Heaton (“the Heaton study”) and found by the
                    Court to be “one of the most sophisticated and rigorous” regarding “bail and pretrial
                    detention in misdemeanor cases to date” studied the misdemeanor bail system in Harris
                    County and determined that still-detained defendants were 25% more likely to be
                    convicted and 43% more likely to be sentenced to jail than defendants who were able
                    to pay money bail and gain release.45 Individuals detained at disposition “received
                    sentences that were nine days longer on average, more than double the average
                    sentence of similar, released defendants.”46 The study concluded that “the fact of
                    detention itself, rather than the defendant’s charge, criminal history or other variables,
                    causally affects these outcomes.”47

            r.      “Recent studies of bail systems in the United States have concluded that even brief
                    pretrial detention because of inability to pay a financial condition of release increases
                    the likelihood that misdemeanor defendants will commit future crimes or fail to appear
                    at future court hearings.”48 One “landmark study” of Colorado practices found that
                    “unsecured appearance bonds are equally effective as secured money bail, at both
                    assuring appearance at trial as well as law-abiding behavior before trial.”49 The Heaton
                    study found that, had Harris County given early release on unsecured personal bonds

42
     Id. at 1114.
43
     Id. at 1105.
44
     Id. at 1130-31.
45
  Id. at 1105-06 (citing Paul Heaton et al., The Downstream Consequences of Misdemeanor Pretrial Detention, 69
Stan. L. Rev. 711 (2016)).
46
     Id. at 1106.
47
     Id.
48
     Id. at 1121.
49
     Id. at 1120.



                                                          7
      Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 8 of 52



                    to the lowest-risk misdemeanor arrestees between 2008 and 2013, “40,000 more
                    people would have been released pretrial; nearly 6,000 convictions and 400,000 days
                    in jail at County expense would have been avoided; those released would have
                    committed 1,600 fewer felonies and 2,400 fewer misdemeanors in the eighteen months
                    following pretrial release; and the County would have saved $20 million in supervision
                    costs alone”50 “Sheriff Gonzalez credibly testified [at the preliminary injunction
                    hearing] that the research showing the ‘criminogenic’ effects of even a short period of
                    pretrial detention and the high public costs of extended detention is consistent with his
                    own experience as a Harris County law-enforcement officer.”51

            s.      “Secured money bail in Harris County does not meaningfully add to assuring
                    misdemeanor defendants' appearance at hearings or absence of new criminal activity
                    during pretrial release.”52

            t.      “Harris County does not track the comparative failure-to-appear or new-criminal-
                    activity rates of misdemeanor defendants released on different types of bonds. Harris
                    County has not coded, collected, or analyzed data on the different types of pretrial
                    misconduct. It cannot, as other jurisdictions have, determine whether new misconduct
                    by those released on surety bond or on personal bond is violent or is the type of
                    nonviolent offense for which release on unsecured personal bond is presumed. . . .
                    [F]or now, the County is imposing secured money bail, usually at prescheduled
                    amounts, for almost all misdemeanor defendants, with no ability to tell how effective
                    this type of bond is to prevent failures to appear or new criminal activity compared to
                    release on unsecured or nonfinancial conditions.”53

            u.      “Harris County does keep, and was able to produce, data coded as ‘bond forfeiture,’
                    ‘bond revocation,’ and ‘bond surrender.’ But this data is not consistently kept or
                    recorded. Some County Judges ‘forfeit’ a bond after a single failure to appear. Others
                    reset hearings and do not record a bond as forfeited until after multiple failures to
                    appear. A single entry in the ‘forfeiture’ data may mean one failure to appear or many.
                    A bond may be revoked because a defendant failed a drug test, even if the defendant
                    appeared at every court setting and is never arrested or charged with another offense,
                    or revoked because the defendant failed to appear. Similarly, one ‘revocation’ entry
                    may indicate one failure to appear, many, or none at all, and may or may not indicate
                    new criminal activity. Commercial sureties can ask for bond surrender for a variety of
                    reasons. Judges may rely on a variety of factors to grant or deny the request.”54



50
     Id. at 1122.
51
     Id. at 1122.
52
     Id. at 1119-20.
53
     Id. at 1117–18.
54
     Id. at 1118.



                                                         8
      Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 9 of 52



            v.      Judge Paula Goodhart, who was Presiding Judge of the misdemeanor courts at the time
                    of the preliminary injunction hearing in this lawsuit, “testifying on behalf of herself
                    and County [Criminal Court at Law] Judge Margaret Harris,” another misdemeanor
                    judge who was in office when the lawsuit was filed until January 2019, “that no Harris
                    County policymaker, so far as she is aware, has examined Harris County data to
                    compare pretrial failure-to-appear rates or bond forfeiture rates between those released
                    on secured or unsecured financial conditions. Her impression was confirmed by
                    Director of Pretrial Services Kelvin Banks and the Hearing Officers.”55

            w. “The court finds and concludes that the Harris County policymakers with final
               authority over the County’s bail system have no adequate or reasonable basis for their
               belief that for misdemeanor defendants, release on secured money bail provides
               incentives for, or produces, better pretrial behavior than release on unsecured or
               nonfinancial conditions. The policymakers are apparently unaware of important facts
               about the bail-bond system in Harris County, yet they have devised and implemented
               bail practices and customs, having the force of policy, with no inquiry into whether
               the bail policy is a reasonable way to achieve the goals of assuring appearance at trial
               or law-abiding behavior before trial. In addition to the absence of any information
               about the relative performance of secured and unsecured conditions of release to
               achieve these goals [of assuring appearance at trial or law-abiding behavior before
               trial], the policymakers have testified under oath that their policy would not change
               despite evidence showing that release on unsecured personal bonds or with no
               financial conditions is no less effective than release on secured money bail at achieving
               the goals of appearance at trial or avoidance of new criminal activity during pretrial
               release.”56

            x.      Requiring payment for release from jail after arrest “exacerbates and perpetuates
                    poverty because of course only people who cannot afford the bail assessed or to post
                    a bond—people who are already poor—are detained in custody pretrial. As a
                    consequence, they often lose their jobs, may lose their housing, be forced to abandon
                    their education, and likely are unable to make their child support payments.”57

            y.      The County’s practices had disparate racial and ethnic effects. “Money-based pretrial
                    systems exacerbate the racial disparities in pretrial detention and posttrial
                    outcomes. An amicus filing by Harris County Commissioner Rodney Ellis and the
                    NAACP Legal Defense and Educational Fund notes that African–Americans make up
                    18 percent of Harris County's adult population but 48 percent of the Harris County
                    Jail's adult population. A 2011 study found that in Harris County, 70 percent of white
                    misdemeanor defendants obtain early pretrial release from detention, but only 52



55
     Id. at 1102-03.
56
     Id. at 1103.
57
     Id. at 1122.



                                                         9
      Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 10 of 52



                  percent of Latino misdemeanor defendants and 45 percent of African–American
                  misdemeanor defendants do so.”58

             z.   The Court rejected claims by the original Defendants59 that “virtually no” arrestee is
                  detained “‘because of’ an inability to pay secured money bail,” 60 and concluded that
                  “[t]he record provides no support for defense counsel’s argument that some defendants
                  choose [to] remain detained. . . . The credible testimony . . . is that no one remains in
                  the Harris County Jail out of a desire to be there.”61

8.         On the basis of these and its other findings, the Court held that the County’s bail practices
           caused “irreparable” harm to “tens of thousands” of indigent misdemeanor arrestees every
           year.62 “The record evidence shows that the plaintiffs’ injury is irreparable. Misdemeanor
58
     Id.
59
   On February 8, 2017, Harris County argued through its privately retained lawyers that “[t]here are individuals . . .
[t]hey do want to go to the jail and stay there, if it’s a cold week,” and “there are individuals who believe they have
guilt.” Transcript of 2/8/17 Hearing at 20–22, ODonnell v. Harris Cty., 251 F. Supp. 3d 1052 (S.D. Tex. 2017) (No.
16-cv-01414) (oral argument by counsel for Harris County and the Hearing Officers at hearing on Defendants’ Motion
to Stay Preliminary Injunction Hearing); id. at 20 (THE COURT: “[I]t is uncomfortably reminiscent of a historical
argument that used to be made that people enjoyed slavery, because they were afraid of the alternative. And there may
have been individual cases in which that fear was tremendously powerful and real, but you didn’t see a lot of people
running toward enslavement. You don’t see a lot of people volunteering for jail in order to get warm.”). On November
9, 2016, the original Fifteen Defendant Judges asserted similarly that an arrestee might be in the jail because she or he
“wishes to remain in custody (e.g., the Harris County jail provides a shelter, multiple meals per day, and medical
services; the accused is guilty and is accruing credit towards an expected early, reasonable plea bargain).” Brief in
Support of the Fifteen County Criminal Court at Law Judges’ Motion to Dismiss at 28, ODonnell v. Harris Cty., 251
F. Supp. 3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414), ECF No. 80. At the preliminary injunction hearing, all
Defendants offered testimony from an expert witness who asserted, “In the Harris County Jail, people are rarely held
if indigent.” Defendants Exhibit 28 at 45 (Expert Report of Dr. Robert Morris), ODonnell v. Harris Cty., 251 F. Supp.
3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414).
            The Parties stipulate that the legal positions taken by the original Defendants differ significantly from those
of the current Defendants who are entering into this Consent Decree. The Court, too, recognized that the elections in
2016 and 2018 changed the political landscape in such a way as to make an agreed resolution of the lawsuit a realistic
possibility. For example, following the election of Defendant Sheriff Ed Gonzalez, County Criminal Court at Law
Judge Number 16 Darrell Jordan, and District Attorney Kim Ogg in November 2016, the Court noted that “there is a
new sheriff in town” and a “new D[istrict] A[ttorney]” who might have “a somewhat more open mind” about the legal
issues in the case and how to resolve them. Transcript of 11/28/16 Hearing at 139-141, ODonnell v. Harris Cty., 251
F. Supp. 3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414); id. at 7-8 (“The sheriff has already made clear, sheriff elect,
that he intends to negotiate. . . . [W]e have a number of people whose political approach to these issues, not legal,
political, may influence the shape of the issues that are before me for legal analysis and decision under the applicable
law. . . . I need to understand the best way, from my case management view, to take advantage of a political willingness
of the policymakers to fashion a solution rather than have one imposed upon them.”). Following the elections in
November 2018, Defendants sought, and the Court granted, a stay of litigation “to allow the parties to discuss resolving
the case without continued litigation based on the change in the political context.” Transcript of 11/13/18 Hearing at
5, ODonnell v. Harris Cty., 251 F. Supp. 3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414).
60
  ODonnell, 251 F. Supp. 3d at 1067; id. at 1117 (finding Defendants’ expert’s analysis “critically flawed” and “not
entitled to any weight” because he “excluded indigent defendants from his survey to conclude that, of the misdemeanor
defendants surveyed, none was detained because of indigence.”).
61
     Id. at 1109 n.57.
62
     Id. at 1150 n.99 (“The evidence here shows tens of thousands of constitutional violations.”); id. at 1157.



                                                            10
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 11 of 52



        defendants detained before trial face significant pressure to plead guilty, and in fact do so at
        much higher rates than those released before trial, in order to obtain release. Pretrial detention
        of misdemeanor defendants, for even a few days, increases the chance of conviction and of
        nonappearance or new criminal activity during release. Cumulative disadvantages mount for
        already impoverished misdemeanor defendants who cannot show up to work, maintain their
        housing arrangements, or help their families because they are detained. This factor weighs
        strongly in favor of granting the plaintiffs’ request for the injunctive relief.”63

9.      Accordingly, the Court entered a preliminary injunction designed to remedy the constitutional
        violations that it found.64 The Court’s preliminary injunction went into effect on June 6,
        2017.65

       III.   PARTIES’ INTENT & RECITALS

10. This Consent Decree is tailored to remedy the systemic and longstanding constitutional
    violations found by the Court in this litigation; to safeguard arrestees’ equal protection and
    due process rights, including the fundamental interest in pretrial liberty and the right against
    wealth-based detention; to promote court appearance and public safety; to require investments
    necessary for new systems to function efficiently in a large jurisdiction; and to promote
    transparency, rigorous analysis, and accountability throughout the pretrial process so that
    constitutional practices will endure. It is crafted to protect against a reversion to the pre-
    litigation system of mass, non-individualized pretrial detention of misdemeanor arrestees
    without lawful justification.66

11. To those ends, the Parties have consented to establishing mechanisms for implementation,
    investment, monitoring, and public understanding of the harms imposed by the County’s
    unconstitutional bail practices—all of which are necessary to make sure that the system does
    not return to widespread unlawful pretrial detention based solely on access to money.

12. After careful negotiations over a period of months, the Parties have consented to specific
    measures Defendants will undertake to uphold the due process rights and equal protection
    rights of indigent misdemeanor arrestees. The Parties agree that the terms of this Consent
    Decree are intended to implement and enforce fair and transparent policies and practices that
    will result in meaningful, lasting reform to the County’s system of pretrial detention and
    safeguard against future violations of the rights of indigent misdemeanor arrestees.


63
  ODonnell, 251 F. Supp. 3d at 1157–58; see also ODonnell v. Harris County, 260 F. Supp. 3d 810, 820 (S.D. Tex.
May 11, 2017) (referring to these harms as “some of the injuries inflicted on over 100 misdemeanor defendants every
day in Harris County”).
64
     Id. at 1167–68.
 Notice of Fifth Circuit Court of Appeals’ Denial of Defendants’ Motion to Stay the Preliminary Injunction Pending
65

Appeal, ODonnell v. Harris Cty., 251 F. Supp. 3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414), ECF No. 339
66
     ODonnell, 251 F. Supp. 3d at 1167, 1168.



                                                        11
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 12 of 52



13. The Parties acknowledge that the CCCL Judges have already taken the important step of
    amending Local Rule 9, which is intended to safeguard against the unlawful pretrial detention
    of misdemeanor arrestees and which has resulted in the pretrial release of those arrestees who
    previously would have been detained pretrial solely because they could not afford to pay
    secured financial conditions of release and without the substantive findings and procedural
    safeguards the Constitution requires. Local Rule 9 is memorialized in Section 30.

14. In addition to allocating the necessary resources for full and effective implementation of Local
    Rule 9, the County is committed to establishing pretrial systems and supports that will
    facilitate the release of misdemeanor arrestees through the least restrictive means necessary;
    to collecting and publicly releasing comprehensive pretrial data that will promote meaningful
    evaluation of the County’s pretrial practices, facilitate transparent decision-making, and
    protect against the development of unwritten customs that do not comply with this Consent
    Decree; and to rigorously studying its pretrial systems and best practices to inform
    implementation of cost-effective, nonfinancial programs aimed at achieving misdemeanor
    arrestees’ appearance at trial and law-abiding behavior before trial through the least restrictive
    means necessary.

15. The Parties recognize, and the Court by entering this Consent Decree finds, that this Consent
    Decree has been negotiated by the Parties in good faith and that implementation of this
    Consent Decree will remedy the constitutional violations identified by the Court and the
    practices and beliefs contributing to those violations; will avoid prolonged litigation between
    the parties; will create the support structures necessary to maintain the remedial systems
    established under this Consent Decree; and is fair, reasonable, and in the public interest.

16. It is therefore ORDERED that the following relief is binding on Defendants, including Harris
    County, the Harris County Sheriff, , and the CCCL Judges in their policymaking capacity.
    The injunction covers and is binding on those who are in active concert or participation with
    the Parties or the Parties’ officers, agents, servants, employees, or attorneys.

   IV.        DEFINITIONS & ABBREVIATIONS

17. For purposes of this Consent Decree, the following terms will have the stipulated meanings
    as follows:

         a.    “Bail hearing” refers to any legal proceeding at which conditions of release are
               determined, or that might result in pretrial detention or a requirement to pay secured
               bail as a condition of release, in any Class A or Class B misdemeanor case to be
               prosecuted in the Harris County Criminal Courts at Law.

         b.    “County” refers to Harris County, Texas, its officers, agents, personnel, and anyone
               otherwise employed by Harris County.

         c.    “County Criminal Courts at Law,” “Criminal Courts at Law,” or “CCCL” refers to the
               Harris County Criminal Courts at Law.


                                                  12
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 13 of 52



   d.   “County Criminal Court at Law Judges” or “CCCL Judges” refers to the judges sitting
        in the Harris County Criminal Courts at Law.

   e.   “Defendants” refers collectively to Harris County, the Harris County Sheriff, and the
        Harris County Criminal Court at Law Judges.

   f.   “Failure to appear” refers to any instance when a misdemeanor arrestee was scheduled
        to appear in court, the arrestee’s appearance was not waived, the arrestee did not
        physically appear in court, an arrest warrant issued because of the misdemeanor
        arrestee’s nonappearance, and the warrant either (1) was executed by placing the
        misdemeanor arrestee in custody, or (2) remained outstanding 30 days after issuance
        and no indication appears in the court record that the misdemeanor arrestee was
        prevented from appearing in court due to circumstances not in the misdemeanor
        arrestee’s control, as determined by a CCCL Judge.

   g.   “First appearance” or “first setting” refers to the first scheduled court appearance for
        a misdemeanor arrestee in a particular case. (The term “misdemeanor arrestee” is
        defined in Section 17(k).)

   h.   “Indigent” refers to any misdemeanor arrestee who cannot afford to pay the cost of
        secured bail or a fee or cost associated with a condition of pretrial release in a case to
        be prosecuted in the Harris County Criminal Courts at Law without suffering hardship
        meeting the basic necessities of life, such as food, shelter, clothing, communication,
        transportation, and medical care, including, but not limited to, anyone who meets one
        or more of the following criteria:

              i. Is found to be indigent under the indigent defense plan of the Harris County
                 Criminal Courts of Law;

              ii. Is, or has dependents who are, eligible to receive food stamps, Medicaid,
                  Temporary Assistance for Needy Families, Supplemental Security Income,
                  Social Security Disability Income, public housing, or any other federal or
                  state public assistance program based on financial hardship;

              iii. Has a net household income that does not exceed 200% of the Poverty
                   Guidelines as revised annually by the United States Department of Health
                   and Human Services and published in the Federal Register;

              iv. Is homeless as that term is defined by federal public health and welfare law
                  found at 42 U.S.C. § 11302; or

              v. Is currently serving a sentence in a correctional institution, is currently
                 residing in a public mental health facility or court-ordered treatment facility,
                 or is subject to a proceeding in which admission or commitment to such a
                 mental health facility is sought.



                                             13
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 14 of 52



   i.   “Judicial officer” refers to a Harris County Criminal Court at Law Judge or a Harris
        County Criminal Court at Law Hearing Officer.

   j.   “Local Rule 9” or “Rule 9” refers to Rule 9 of the Harris County Criminal Courts at
        Law Local Rules of Court. The text of “Local Rule 9” is provided in Section 30 of this
        Consent Decree.

   k.   “Misdemeanor arrestee” or “arrestee” refers to any person who has been arrested, or
        against whom a charging instrument has been filed with the Harris County District
        Clerk, in connection with a Class A or Class B misdemeanor case to be prosecuted in
        the County Criminal Courts at Law.

   l.   “Monitor” refers to the Consent Decree Monitor described in Sections 95–96 of this
        Consent Decree.

   m. “Nonappearance” refers to when a misdemeanor arrestee does not appear for a
      scheduled court appearance and the misdemeanor arrestee’s appearance is not waived.
      An instance of late arrival may not be deemed a “nonappearance” unless the
      misdemeanor arrestee did not appear in court within one hour of the time set for the
      misdemeanor arrestee’s appearance or by the time the docket (if applicable) has
      concluded, whichever is later, and the misdemeanor arrestee’s appearance was not
      waived. For purposes of data collection, “nonappearance” is distinct from “failure to
      appear,” which is intended to capture a willful failure to attend court when required.

   n.   “Private appointed counsel” refers to counsel assigned to represent an indigent
        misdemeanor arrestee in the Harris County Criminal Courts at Law who is not
        employed by the Harris County Public Defender’s Office.

   o.   “Public defender” refers to an attorney employed by the Harris County Public
        Defender’s Office.

   p.   “Public Defender’s Office” or “PDO” refers to the Harris County Public Defender’s
        Office.

   q.   “Regular setting” or “regular appearance” refers to any setting that is not a required
        appearance for a misdemeanor arrestee. (“Required appearance” is defined in Section
        17(r).)

   r.   “Required setting” or “required appearance” refers to trial settings, bond violation
        hearings, suppression hearings, or plea settings for any misdemeanor arrestee; or any
        pretrial hearing before a Harris County Criminal Court at Law Judge in a case where
        a misdemeanor arrestee has had prior sufficient notice, as required by Section 65(b) of
        the Consent Decree, that the appearance is required.

   s.   “Sheriff” refers to the Harris County Sheriff, his or her officers, agents, and personnel,
        and anyone otherwise employed by the Harris County Sheriff.

                                             14
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 15 of 52




        t.    “Support staff” refers to social workers, disposition specialists, caseworkers,
              mitigation specialists, and/or investigators.

   V.        GENERAL PROVISIONS

18. This Consent Decree is intended to create and enforce a constitutional and transparent pretrial
    release and detention system that safeguards misdemeanor arrestees’ equal protection and
    substantive due process rights, and provides the protections that procedural due process
    requires; to promote the government’s compelling interests in maximizing pretrial liberty,
    court appearance, and public safety; to ensure public access to information and the
    transparency necessary for monitoring, evaluation, and public accountability; and to set forth
    the changes and investments required to ensure that the new policies and practices
    implemented under this Consent Decree are effective and enduring.

19. In the interest of avoiding a costly and protracted trial, Defendants agree to entry of this
    Consent Decree by which they are enjoined from engaging in conduct that deprives persons
    of rights, privileges, or immunities secured or protected by the laws of the United States.

20. This Consent Decree resolves all claims in Plaintiffs’ amended complaint filed in this case.

21. This document will constitute the entire integrated Consent Decree agreed to by the Parties.
    No prior drafts of this Consent Decree or prior or contemporaneous communications, oral or
    written, about this Consent Decree will be relevant or admissible for purposes of determining
    the meaning of any provisions of this Consent Decree in any litigation or any other proceeding.

22. This Consent Decree is binding upon all Parties hereto, by and through their officials, officers,
    agents, assigns, employees, and successors. Defendants must require their officials, officers,
    employees, agents, assigns, and successors to comply with this Consent Decree. If any
    Defendants contract with a government agency or entity whose function includes overseeing,
    regulating, accrediting, investigating, or otherwise reviewing or assuming the operations of
    Defendants or their officials, officers, agents, assigns, employees, or successors, Defendants
    agree to ensure these functions are consistent with the terms of this Consent Decree and must
    incorporate the terms of this Consent Decree into the functions of the government agency or
    contracting entity as necessary to ensure consistency.

23. This Consent Decree is enforceable only by the Parties. No other person or entity is intended
    to be a third-party beneficiary of the provisions of this Consent Decree for purposes of any
    civil, criminal, or administrative action, and accordingly, no other person or entity may assert
    any claim or right as a beneficiary or protected class under this Consent Decree.

24. This Consent Decree is not intended to limit or expand the right of any person or organization
    to seek relief against Defendants, or any of Defendants’ officials, officers, agents, assigns,
    employees, or successors, for their conduct; accordingly, it does not alter legal standards
    governing any such claims by third parties, including those arising from city, state, or federal
    law. This Consent Decree does not expand, nor will it be construed to expand, the right to

                                                 15
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 16 of 52



    Defendants’ information or documents such as to be in violation of any federal or state laws
    regarding the privacy or confidentiality of information.

25. The County is responsible for providing the support and resources necessary to fulfill
    Defendants’ obligations under this Consent Decree, and as otherwise necessary to ensure that
    the requirements of this Consent Decree are fully implemented and sustained. To meet this
    requirement, the County may pursue and use grant funding or other non-County sources of
    financial support.

26. Any requests for resources and staffing needs by County departments related to the
    implementation of this Consent Decree will be evaluated by the Monitor, who will provide a
    recommendation to assist Commissioners Court in its determination of the extent and type of
    staffing and resources needed, if any, in response to the request.

27. All time periods specified in this final Consent Decree must be computed according to Rule
    6 of the Federal Rules of Civil Procedure.

28. If any term, condition, or provision of this Consent Decree, or the application thereof to any
    person or circumstance, is to any extent held by this Court to be invalid, void, or
    unenforceable, that term, condition or provision must be severed and will be inoperative, and
    the remainder of this Consent Decree will remain operative and binding on the Parties.

29. Except as otherwise specified below, Defendants must implement the provisions of this
    Consent Decree as soon as practicable, taking into account that any Sections of this Consent
    Decree implemented with the help of consultants, experts, or technical assistance providers
    may require the County to participate in a procurement process in accordance with County
    purchasing procedures. Where timelines are specified, Defendants will be afforded reasonable
    additional time as approved by Class Counsel and the Monitor, subject to Section 140. Any
    disputes about whether additional time should be afforded will be presented to the Court for
    resolution.

   VI.     COMPLIANCE WITH CONSTITUTIONAL STANDARDS

30. As of the entry of this Consent Decree, the County, the Sheriff, and the CCCL Judges must
    comply with, implement, and enforce the post-arrest procedures set forth in Local Rule 9 and
    reproduced herein as follows:

    RULE 9. BAIL POLICIES
         9.1          Pursuant to ODonnell v. Harris County, 251 F. Supp. 3d 1052 (S.D. Tex.
                      2017), and the Fifth Circuit in ODonnell v. Harris County, 892 F.3d 147
                      (5th Cir. 2018), the Harris County Criminal Court at Law Judges (“CCCL
                      Judges”) order these policies be applied to all persons arrested for a
                      misdemeanor offense. This rule is designed to vindicate the federal
                      constitutional rights at issue in ODonnell v. Harris County arising from the
                      federal Due Process and Equal Protection Clauses. To the extent other


                                               16
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 17 of 52



                            provisions of federal or Texas law provide greater protections, nothing in
                            this Rule should be construed to limit those greater protections.67
         9.2.               To the extent Local Rule 9 conflicts with any other local rule, Local Rule 9
                            controls. Except for situations described in Local Rule 9.4.1–9.4.6, all
                            misdemeanor arrestees will have unsecured bail amounts set initially at no
                            more than $100 and be promptly released68 on a personal bond with or
                            without other non-financial conditions as soon as practicable after arrest.
                            Consistent with Texas law, a judicial officer is not required to sign a
                            personal bond prior to the person’s release.
         9.3.               Secured money bail must not be required as a condition of pretrial release
                            prior to a bail hearing69 that meets the requirements of Local Rule 9.12,
                            including an individualized determination of ability to pay and, if the person
                            cannot pay, consideration of alternatives and a finding that detention is
                            necessary to meet a compelling government interest in reasonably assuring
                            public safety or reasonably protecting against flight from prosecution.
         9.4.               All misdemeanor arrestees must be released on a personal bond or on non-
                            financial conditions as soon as practicable after arrest,70 except those who
                            fall within the following categories, who may be detained for up to 48
                            hours71 for an individualized hearing:


67
  For example, Texas law provides greater protections through the Texas Constitution’s right to bail clause, Tex.
Const. art. 1 § 11, and through statutory protections relating to the timing of post-arrest proceedings, see, e.g., Tex.
Crim. Proc. Code § 15.17 (requiring arrestees be taken before a magistrate “without unnecessary delay”); Tex. Gov't
Code § 54.858(d) (“The criminal law hearing officer shall be available, within 24 hours of a defendant's arrest, to
determine… all matters pertaining to bail.”); Tex. Crim. Proc. Code § 17.033(a) (“[A] person who is arrested without
a warrant and who is detained in jail must be released on bond, in an amount not to exceed $5,000, not later than the
24th hour after the person's arrest if the person was arrested for a misdemeanor and a magistrate has not determined
whether probable cause exists to believe that the person committed the offense. If the person is unable to obtain a
surety forthe bond or unable to deposit money in the amount of the bond, the person must be released on personal
bond.”).
68
   The term “release” as used herein refers to release from custody in the pending case for which the new arrest
occurred. Thus, if a person has other pending lawful holds (e.g. from another case, parole, or from another jurisdiction),
“release” would mean release to that other hold rather than release from custody.
69
  “Bail hearing” refers to any legal proceeding that occurs before any judicial officer, including CCCL Judges and
Harris County Criminal Law Hearing Officers, at which conditions of release are determined or that might result in
pretrial detention or a requirement to pay secured money bail as a condition of release.
70
   If necessary to assure community safety or the safety of the arrestee, a person arrested for violating Penal Code
§ 49.04(a) (driving while intoxicated) or Tex. Alco. Bev. Code § 106.041(c) (driving under the influence as a minor,
third offense) may be detained for up to eight (8) hours after arrest, including past the time they would have otherwise
been released, to allow time for the person to become sober and be safely released.
71
  As noted in provision 9.1, although individuals who fall within Local Rule 9.4.1–9.4.6. may be detained for up to
48 hours for a bail hearing consistent with federal law, detention is not mandatory, and Local Rule 9 does not authorize
or require detention in violation of state law.



                                                           17
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 18 of 52



                           9.4.1     Individuals arrested and charged under Penal Code § 25.07;
                           9.4.2     Individuals arrested and charged under Penal Code § 22.01, against
                                     a person described in Penal Code § 22.01(b)(2), or individuals
                                     arrested and charged under Penal Code § 22.07(c)(1);
                           9.4.3     Individuals arrested and charged under Penal Code § 49.04 and who
                                     the State gives notice may be subject to Penal Code § 49.09(a) for a
                                     conviction that became final within the past five years;
                           9.4.4     Individuals arrested and charged with any new offense while on any
                                     form of pretrial release;
                           9.4.5     Individuals arrested on a capias issued after a bond forfeiture or
                                     bond revocation; and
                           9.4.6     Individuals arrested while on any form of community supervision
                                     for a Class A or B misdemeanor or a felony offense.
         9.5               Any person arrested for the reasons described in Local Rule 9.4.1–9.4.6 may
                           be kept in custody pending an individualized hearing before a judicial
                           officer.72 Any judicial officer who makes decisions about conditions of
                           release, including the Harris County Criminal Law Hearing Officers, must
                           have complete discretion to release on a personal bond any misdemeanor
                           arrestee prior to an individualized hearing.
         9.6               Secured money bail must not be imposed as a condition of release prior to
                           a bail hearing that meets the requirements of Local Rule 9.12.
         9.7               Secured money bail must not be used as a condition of pretrial release at
                           any time in the pretrial period for any misdemeanor arrestee other than those
                           persons arrested for the reasons described in Local Rule 9.4.1–9.4.6.
         9.8               Any arrestee who is not promptly released on a personal bond after arrest
                           must receive a bail hearing that meets the requirements of Local Rule 9.12
                           as soon as practicable but no later than 48 hours after arrest. Nothing in this
                           provision is intended to conflict with any provision of Texas law or local
                           rules.
         9.9               If a person falls within a carve-out category set forth in Local Rule 9.4.1–
                           9.4.6 and cannot be physically brought to an in-person hearing, a bail
                           hearing must be conducted within 48 hours of arrest in absentia, and an in-
                           person bail hearing must be conducted as soon as practicable thereafter. A
                           judicial officer may travel to the physical location of the arrestee to conduct



72
   Employees of the District Attorney’s Office, Pretrial Services, the Sheriff’s Office, or other government agencies
may recommend that a judicial officer release any arrestee on a personal bond prior to a bail hearing. The decision to
release a person who falls within these categories must be made by a judicial officer. Such recommendations do not
infringe judicial officers’ authority to make decisions about conditions of release. They simply preserve the possibility
of expeditious release on unsecured bond prior to a bail hearing for arrestees who fall within Local Rule 9.4.1–9.4.6.
if a judicial officer decides that release prior to a bail hearing is appropriate.

                                                           18
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 19 of 52



               the bail hearing in-person; a bail hearing conducted using audio-visual
               equipment will satisfy the requirement for an in-person bail hearing.
   9.10        At the bail hearing, the judicial officer may consider the full range of
               available conditions of release, including secured money bail (to the extent
               consistent with Local Rule 9.7), unsecured money bail, and nonfinancial
               conditions. Any judicial officer has complete discretion to release any
               misdemeanor arrestee on a personal bond.
   9.11        Arrestees subject to a bail hearing must be represented by the Harris County
               Public Defender or other court-appointed counsel. Arrestees may retain a
               private attorney to represent them at the bail hearing.
   9.12        Before a judicial officer may require secured money bail as a condition of
               release at a bail hearing, the following procedures must be provided, and
               the following findings must be made:
               9.12.1 Arrestees must be represented by counsel at bail hearings. Indigent
                      arrestees are entitled to representation by the Public Defender’s
                      Office or other court-appointed counsel. At bail hearings under
                      Local Rule 4.2, arrestees must be represented by the Harris County
                      Public Defender as described in Local Rule 4.2.2.2.
               9.12.2 In every case, notice must be provided to the arrestee that financial
                      information will be collected through an affidavit, and the County
                      must explain to the arrestee the nature and significance of the
                      financial information to be collected. The language required is as
                      follows:
               9.12.3 I am [First Name] from Harris County Pretrial Services. I am
                      here to interview you and report your answers to the Court.
                      What you tell me may be used to make decisions about your
                      release from jail and whether a lawyer will be appointed in your
                      defense. Also, you will need to state the amount of money that
                      you can afford to pay at the time of the hearing that will be held
                      after we talk. This is the amount of money you could pay without
                      suffering any hardship in your ability to meet your basic needs,
                      like food, clothing, shelter, phone, medical care, and
                      transportation for you and any dependents. If you cannot afford
                      to pay any money without hardship, please let me know. I will
                      then also ask you to sign a paper with the financial information
                      that you provided. Your answers must be truthful under penalty
                      of law. False answers may be used against you. The information
                      will be shared with the Court, the District Attorney, and
                      possibly other agencies. You may refuse to complete the
                      interview, or you may refuse to provide me with the financial
                      information. You will be allowed to talk to an attorney before
                      your bail hearing. You may speak to the attorney before you
                      decide whether to participate in this interview. Do you agree to


                                        19
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 20 of 52



                      go forward with the interview and to provide financial
                      information?
               9.12.4 The judicial officer must provide adequate notice to every arrestee
                      appearing for a hearing concerning pretrial release and detention of
                      the rights at stake in the hearing and the procedural protections and
                      substantive findings required when determining conditions of
                      pretrial release or detention. The judicial officer may satisfy this
                      requirement by providing a general oral notice to a group of arrested
                      individuals. The judicial officer must provide notice that includes
                      the following in all material respects:
                      - The purpose of this hearing is to determine the least-restrictive
                      pretrial conditions necessary to serve the government’s interest in
                      reasonably assuring public safety and reasonably protecting against
                      flight from prosecution.
                      - Your federal constitutional rights to pretrial liberty and against
                      wealth-based detention are at issue in this hearing because I will be
                      considering conditions of release and whether pretrial detention is
                      necessary.
                      - I am required to consider whether alternatives to pretrial detention
                      could serve the government’s interests in reasonably assuring public
                      safety and reasonably protecting against flight from prosecution. I
                      cannot order you detained before trial—and I cannot require you to
                      pay an amount of money bail that you cannot afford—if there are
                      any conditions of release that would be adequate to reasonably
                      assure public safety and reasonably protect against flight from
                      prosecution.
                      - Your lawyer will be able to present or proffer evidence and to argue
                      on your behalf at this hearing about any factors relevant to release,
                      detention, and the availability of alternative conditions.
                      - Before requiring secured money bail as a condition of release, I
                      will review the financial information that was collected through an
                      affidavit so that I can determine whether you can afford to pay
                      money bail and if so, how much. Before I am permitted to require
                      money bail, I must make a finding on the record as to whether you
                      can afford to pay that amount today.
                      - You will have an opportunity to challenge the government’s
                      arguments and evidence relating to the bail decision. You will also
                      have an opportunity during this hearing to make legal arguments and
                      to present or proffer evidence about any factors relevant to release,
                      detention, and the availability of alternative conditions. This is not
                      an opportunity to try your case—the issue before the court is
                      determining appropriate conditions of pretrial release or whether
                      you must be detained as a last resort pending your trial.


                                        20
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 21 of 52



                      - If I require conditions of release or pretrial detention, I will explain
                      my decision on the record.
                      - I cannot order that you be detained or require you to pay an
                      unaffordable amount of money bail as a condition of release unless
                      I make a finding by clear and convincing evidence that no other
                      condition or combination of conditions is adequate to reasonably
                      assure public safety or to reasonably protect against flight from
                      prosecution. I must identify and explain the reasons for my decision
                      and the evidence and information I relied on in making that decision
                      on the record, so that you can challenge the decision at a later date.
                      Requiring unaffordable money bail or ordering you detained must
                      be the last resort, and I will order detention after this hearing only if
                      I make a finding that there are no alternatives for reasonably
                      assuring the safety of the community and reasonably protecting
                      against your flight from prosecution.
                      - After the hearing today, you will have an opportunity to have the
                      bail decision, including any conditions of release, reviewed by
                      another judge within one business day if you remain detained after
                      today’s hearing. If you are released, you will also be entitled to a
                      hearing before another judge if you want to challenge conditions of
                      release.
               9.12.5 In every case in which a judicial officer is contemplating secured
                      money bail as a condition of release, the arrestee must be asked,
                      under penalty of perjury, the amount of money she can afford to pay
                      from any lawful source at the time of the hearing.
               9.12.6 The arrestee must be given an opportunity to be heard concerning
                      any factors relevant to release, detention, and the availability of
                      alternative conditions. Additionally, the arrestee must have an
                      opportunity at the hearing to present evidence and make argument
                      concerning those issues, and to contest any evidence or argument
                      offered by the government concerning those issues. The arrestee
                      must have access to all of the evidence and information considered
                      at the bail hearing, including any criminal history from the National
                      Crime Information Center (“NCIC”) and Texas Crime Information
                      Center (“TCIC”).
               9.12.7 If the judicial officer requires money bail as a condition of release,
                      the money bail order must be accompanied by substantive findings
                      on the record that are reviewable by a higher court. The findings will
                      be deemed “on the record” if they explain the reasons for the
                      decision and the evidence relied on either (1) in writing on a form
                      available to the arrestee and her lawyer upon request without a fee,
                      or (2) orally and available to the arrestee through transcript or audio
                      recording at no cost to the indigent. The findings must be that, by
                      clear and convincing evidence: (1) the arrestee has the ability at the

                                         21
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 22 of 52



                      time of the hearing to pay the amount required, or (2) that the
                      arrestee does not have the ability to pay the amount required, but
                      alternative conditions of release were considered, no less-restrictive
                      condition or combination of conditions could reasonably assure the
                      safety of the community or reasonably protect against flight from
                      prosecution, and imposition of unaffordable money bail is necessary
                      to reasonably assure the safety of the community or to reasonably
                      protect against flight from prosecution. These findings and
                      procedures must be provided if the court imposes an order of pretrial
                      detention, either through an unattainable financial condition or
                      directly through an order of pretrial detention.
               9.12.8 An arrestee who is indigent (as defined in Section 17(h)) or who
                      meets any of the following, may not be assessed any fee associated
                      with a personal bond or an unsecured bond, or the cost of a non-
                      financial condition of release, including but not limited to, a
                      supervision fee, a fee for electronic monitoring, or the cost of an
                      interlock device:

                              -   Is eligible for appointment of counsel;
                              -   Has been homeless in the past six months;
                              -   Has income at or below 200% of the federal poverty
                                  guidelines;
                              -   Is a full-time student;
                              -   Is, or within the past six months has been, homeless;
                              -   Is incarcerated, or residing in a mental health or other
                                  treatment program; or
                              -   Is or has dependents who are eligible to receive food
                                  stamps, Medicaid, Temporary Assistance for Needy
                                  Families, Supplemental Security Income, Social
                                  Security Disability Income, public housing, or any other
                                  federal or state public assistance program based on
                                  financial hardship.

               9.12.9 No arrestee may be incarcerated due to inability to pay a fee or cost
                      associated with a condition of release.
   9.13        At any bail hearing in the assigned County Criminal Court at Law, the
               arrestee must be provided with the same substantive and procedural
               protections as described in Local Rule 9.12. Specifically, the court is
               required to afford the arrestee counsel under Local Rule 9.12.1 and to make
               findings under Local Rule 9.12.7 if the court imposes or continues an order
               of detention or money bail set at an unaffordable amount. Any arrestee who
               remains in jail after a Local Rule 4.2 hearing that meets the requirements of
               Local Rule 9.12 must be provided with a bail hearing the next business day

                                        22
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 23 of 52



                           before a CCCL Judge under Local Rule 4.3. The bail hearing before a CCCL
                           Judge must occur before a plea can be accepted by the court. If a person is
                           subject to a hold or has a concurrently pending felony case, the person may
                           waive the bail hearing before a CCCL Judge without being brought into the
                           courtroom. For every other arrestee, waiver of the bail hearing before a
                           CCCL Judge may not be accepted unless the person is present in court,
                           appears before the CCCL Judge, is informed by the judge of her rights as
                           set forth in Local Rule 9.12.4, and makes a knowing, intelligent, and
                           voluntary waiver of the bail hearing before the CCCL Judge on the record.
         9.14              Upon an arrestee’s request at any subsequent time prior to trial, the CCCL
                           Judge must provide a prompt bail hearing on the record to review conditions
                           of bail. Prior to a hearing before a CCCL Judge, if requested by defense
                           counsel, the court must approve and assure timely access to supportive
                           defense services such as investigators, experts, or social workers and to
                           discovery of any information that may be considered by the court at the
                           hearing. If the CCCL Judge imposes or continues conditions of release after
                           the hearing, the CCCL Judge must provide written factual and legal findings
                           that the conditions imposed are the least restrictive necessary to reasonably
                           assure public safety or to reasonably protect against flight from prosecution.
         9.15              The Sheriff must not enforce any order requiring secured money bail that
                           was imposed prior to an individualized hearing. All arrestees must be
                           treated in accordance with Local Rule 9.2 and released on a personal bond,
                           or Local Rule 9.12, and afforded an individualized hearing.
         9.16              The Sheriff must not enforce any order requiring secured money bail that is
                           not accompanied by a record showing that the procedures and findings
                           described in Local Rule 9 were provided. By General Order of the CCCL
                           Judges, if an order to pay secured money bail is unaccompanied by the
                           required record, the Sheriff must deliver to the arrestee a General Order
                           Bond (“GOB”) issued by one or more of the CCCL Judges and release the
                           arrestee.73
         9.17              Any directive or requirement to pay money bail must not be enforced if
                           issued prior to the bail hearing.
         9.18              If an arrestee is in the Sheriff’s custody 40 hours after arrest and no
                           conditions of release have been determined, the Sheriff must present the
                           arrestee to a judicial officer for a bail hearing. If the person does not appear
                           before a judicial officer within 48 hours of arrest, by general order of the
                           judges, the Sheriff must deliver to the arrestee a “General Order Bond”
                           issued by one or more of the CCCL Judges and release the arrestee.
         9.19              The District Clerk’s Office will electronically provide to the Sheriff’s
                           Office, on an hourly basis, a list of all misdemeanor arrestees who have been


73
  The General Order Bond is a judicial release order, requiring the Sheriff, pursuant to judicial order, to release the
arrestee from Harris County custody. The bond is pre-approved by the CCCL Judges or the Presiding Judge.

                                                          23
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 24 of 52



                       in custody 40 hours or more from the recorded arrest date and time, and
                       have not received a bail hearing or a General Order Bond.
31. It is expected that the CCCL Judges will continue to audit the implementation of Local Rule
    9 and other post-arrest policies, and may seek to update the rule from time to time to reflect
    best practices and to maximize pretrial liberty, court appearance, and public safety. Any
    change to Local Rule 9 must ensure that no misdemeanor arrestee is detained solely due to
    inability to make a monetary payment; that hearings to determine conditions of release or
    detention comply with constitutional principles of equal protection and substantive and
    procedural due process; that any condition of release is the least restrictive condition necessary
    to meet the government’s interests in preventing bodily harm to another person and preventing
    flight from prosecution; and must be consistent with the best available evidence.

32. Any change to Local Rule 9 or any other post-arrest policies employed by the CCCL Judges
    that affect the pretrial detention or release of misdemeanor arrestees must be approved by the
    Monitor. As promptly as possible, but in any event no longer than 14 days, subject to Section
    29, of receiving a request from the CCCL Judges to amend Local Rule 9 or other post-arrest
    policies of the CCCL Judges that affect the pretrial detention or release of misdemeanor
    arrestees, the Monitor must respond by approving the change, objecting to the change and
    stating reasons for the objection, requesting further information relating to the proposed
    change, and/or proposing an alternative change. The CCCL Judges and Monitor must work in
    good faith to reach agreement on the proposed change. If the CCCL Judges and Monitor agree
    on the change, they must notify Class Counsel and file a motion with the Court asking the
    Court to issue an amended Consent Decree reflecting the change.

33. In the event the CCCL Judges, the Monitor, and Class Counsel do not all agree to the change,
    the CCCL Judges must seek approval from the Court by filing a Motion to Amend the Consent
    Decree. Class Counsel and the Monitor will have 14 days from the filing of the CCCL Judges’
    Motion to respond.

34. Following a change to Local Rule 9 or other post-arrest policies, Defendants may begin
    implementing the changes upon the Court’s approval of the amendment.

35. To the extent that any of Defendants’ existing policies or procedures are identified to be in
    conflict with Local Rule 9 as set forth in this Consent Decree at Section 30, Defendants who
    are responsible for promulgating and/or enforcing the policies or procedures that are identified
    to be in conflict with Local Rule 9 must work with the Monitor to amend those policies or
    procedures to achieve consistency with Local Rule 9 and this Consent Decree.

36. The County’s databases and computer systems must clearly indicate that a General Order
    Bond is a personal bond for which the underlying amount is unsecured. The County agrees to
    evaluate its databases and computer systems to determine how to update those systems so that
    they clearly indicate that a General Order Bond is a personal bond for which the underlying
    amount is unsecured. The County also agrees to develop and implement a plan, based on the
    evaluation of its databases and computer systems, to address any lack of clarity in
    communicating or relaying information (internally and to other jurisdictions) about


                                                 24
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 25 of 52



    misdemeanor arrestees’ conditions of release. The County’s study and proposed plan are to
    be presented to the Monitor for approval within 120 days of the appointment of the Monitor.

   VII.     REPRESENTATION AT BAIL HEARINGS

37. The Parties agree that zealous and effective representation at bail hearings is important to
    protecting arrestees’ right to pretrial liberty and right against wealth-based detention. The
    Parties further agree that the availability of adequate time and workspace for defense counsel
    to confidentially interview misdemeanor arrestees in preparation for bail hearings, as well as
    access to early and effective support staff to assist defense counsel in gathering and presenting
    information relevant to the bail decision and appropriate conditions of release, are important
    to supporting defense counsel’s ability to make the best available arguments for release.

38. All misdemeanor arrestees are entitled to representation of counsel at bail hearings in
    accordance with Local Rule 9. The County will provide the funding and staffing necessary to
    ensure the PDO is both able to provide zealous and effective representation to misdemeanor
    arrestees at bail hearings as required by Local Rule 9 and this Consent Decree and also meet
    its obligations to provide zealous and effective representation to indigent defendants at all
    other stages of the representation process. To this end, any such funding provided must be at
    or above the PDO’s Fiscal Year 2019-20 approved budget.

39. Any indigent misdemeanor arrestee will be presumed eligible for appointment of counsel and
    may not be charged any fees for any condition of pretrial release. This provision in no way
    precludes a determination to appoint counsel or waive fees for a misdemeanor arrestee who
    does not meet the definition of “indigent” set forth in Section 17(h).

40. Any judicial officer presiding over the Local Rule 4.2 hearing of a misdemeanor arrestee must
    authorize the PDO to represent the misdemeanor arrestee for purposes of determining
    probable cause and the terms of pretrial release.

41. To promote defense counsel’s ability to make well-informed arguments for release, the
    County agrees to provide defense counsel access to early and effective support staff, as defined
    in Section 17(t), to assist defense counsel in gathering and presenting information relevant to
    the bail decision and appropriate conditions of release.

       a.   Within 180 days of the entry of this Consent Decree, the CCCL Judges will establish
            a process by which private appointed counsel can receive assistance from support staff
            in gathering and presenting information relevant to the bail decision and appropriate
            conditions of release; in locating and linking misdemeanor arrestees to supports and
            services that may provide alternatives to detention; and in otherwise facilitating the
            provision of high-quality representation to misdemeanor arrestees who face the
            possibility of being detained pretrial. The CCCL Judges will provide a list of qualified
            support staff that the CCCL Judges have approved to assist private appointed counsel
            upon proper application. The County will provide access to and funding for support
            staff that court-appointed counsel can request to assist them at or before bail hearings,
            in accordance with Section 37 and Section 43(b). The County may provide such access


                                                 25
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 26 of 52



            through independent contractors or through a nonprofit organization in partnership
            with the County. Nothing in this section (Section 41(a)) is intended to limit Defendants
            from hiring full-time support staff if the volume of cases requires additional such
            services in order for defense counsel to provide zealous and effective representation
            in accordance with best practices.

       b.   Additionally, the County will develop the systems and structures that best meet the
            goals of providing effective indigent defense services during the pretrial period,
            including providing resources for indigent defense support services, such as
            investigation and mitigation. Whether the County, in its discretion, ensures effective
            indigent defense services through expansion of the PDO, or through funding support
            staff for use by private appointed counsel (or some combination), within 180 days of
            entry of the Consent Decree, the County will retain an expert with experience in
            holistic indigent defense to evaluate the County’s current misdemeanor indigent
            defense systems and determine the County’s need for essential support staff and
            holistic services to promote zealous and effective indigent defense. The evaluation
            must be completed within 180 days of commencement and result in a written report
            with recommendations that reflect national best practices and professional norms
            governing the provision of indigent defense services. Based on the results of the
            evaluation, and in consultation with the Monitor, the County must fund the minimum
            number of support staff the retained expert recommends should be available for use
            by defense counsel representing indigent misdemeanor arrestees. This requirement in
            no way prevents or discourages the County from funding additional support staff in its
            discretion.

42. The CCCL Judges must adopt scheduling policies to ensure Local Rule 4.2 dockets allow
    defense counsel to provide zealous and effective representation at bail hearings consistent
    with prevailing professional standards.

43. Within 180 days of the entry of this Consent Decree, drawing on national standards and best
    practices for providing representation to indigent arrestees at bail hearings, Defendants must
    develop a written plan with policies and procedures to ensure defense counsel:

       a.   Are provided sufficient time, work space, and equipment to confer meaningfully and
            confidentially with misdemeanor defendants before a bail hearing is held;

       b.   Are provided access to social workers, investigators, and essential support staff, where
            access can be via phone or video conference;

       c.   Are able to call witnesses and present and confront evidence at bail hearings; and




                                                26
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 27 of 52



           d.    Are promptly74 able to discover any information or reports concerning the represented
                 misdemeanor arrestee that will be presented to the judicial officer presiding over the
                 misdemeanor arrestee’s bail hearing.

44. The plan developed pursuant to Section 43 will be submitted to the Monitor, who will review,
    provide feedback on, and approve the plan, which will be implemented within a reasonable
    timeline to be determined by the Monitor and Defendants. The Monitor will solicit Class
    Counsel’s input during the review process.

45. The CCCL Judges, in consultation with the Monitor, will amend their indigent defense
    policies to reflect Local Rule 9 and this Consent Decree.

       VIII. PROMOTING PRETRIAL RELEASE                                   THROUGH          PROGRAMS          TO
             INCREASE COURT APPEARANCE

       A. Uniform Notice of Scheduled Appearances

46. Defendants are required to implement Section 47 and Section 48 only as to misdemeanor
    arrestees in the County’s custody or who have otherwise appeared in person such that they are
    able to receive written notice from Defendants at the time of scheduling. Defendants will
    nevertheless make the forms required by this Section readily accessible to third-party law
    enforcement agencies who arrest or detain misdemeanor arrestees in connection with a Class
    A or Class B misdemeanor to be prosecuted in the CCCL.

47. Subject to Section 46, Defendants will provide eligible misdemeanor arrestees,75 or the
    arrestee’s lawyer if the arrestee is not present, written notice of the date, time, and location of
    their scheduled court appearance each time they receive a new court date in their case before
    the Criminal Courts at Law. Any form of written notice provided to misdemeanor arrestees,
    or their attorneys, in accordance with this section (Section 47) will be considered a court form
    and, therefore, the County will keep a copy of any such written notices issued to misdemeanor
    arrestees in their related case file.

48. To facilitate court appearance and minimize confusion and misinformation about where and
    when misdemeanor arrestees must show up to court for a scheduled appearance, Defendants
    must update any form that Defendants use to provide written notice of scheduled court dates
    to incorporate evidence-based design practices for effectively reducing nonappearance.

           a.    The forms for providing written notice developed and adopted under Sections 47 and
                 48 must be easy to comprehend; must clearly and prominently display the date, time,
                 and location of the misdemeanor arrestee’s court appearance; must clearly and
                 succinctly summarize the most essential components of the CCCL Judges’

74
     “Promptly” means as soon as possible but in any event before a bail hearing occurs.
75
  “Eligible misdemeanor arrestees” are misdemeanor arrestees who are in the County’s custody or who have otherwise
appeared in person such that they are able to receive written notice from Defendants at the time of scheduling.

                                                           27
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 28 of 52



        rescheduling policies and the consequences of nonappearance; must notify the arrestee
        that a lawyer will be appointed if the misdemeanor arrestee is indigent; and must
        identify a telephone number and a website where misdemeanor arrestees can obtain
        additional information about their court appearance and the CCCL Judges’ policies
        related to attending, missing, and rescheduling court appearances. Defendants may
        revise existing forms to meet the requirements of this section (Section 48(a)). Any
        language describing CCCL Judges’ policies must be approved by the CCCL Judges.

   b.   Within 180 days of the effective date of this Consent Decree, Defendants must update
        their forms in accordance with Section 48(a). The County may engage one or more
        technical assistance providers to assist Defendants in updating their forms in
        accordance with Section 48(a) and best practices. To promote uniformity of notice and
        avoid confusion, the updated forms must be the exclusive forms used by Defendants
        to provide notification of court dates.

   c.   The County will provide the applicable updated form to any misdemeanor arrestee
        who is released by the County upon the misdemeanor arrestee’s release. The forms
        may be updated at any time, as needed, with the advice of technical assistance
        providers and the Monitor. The updated forms must be the exclusive forms used by
        Defendants to provide notification of court dates. Nothing in Sections 47 or 48
        prevents the CCCL Judges from otherwise providing general information to
        misdemeanor arrestees about the CCCL Judges’ court schedules or policies.

   d.   Within 180 days of appointment of the Monitor, the County will submit the updated
        forms to the Monitor for review and approval in accordance with Sections 111–114
        below. The County will work with the Monitor to ensure that the required contents fit
        on any forms updated in accordance with Section 48(a). If, upon evaluation, it is
        infeasible to fit all of the information required by Section 48(a) on Defendants’
        existing forms, Defendants will work with the Monitor to determine the best way to
        provide misdemeanor arrestees with the most essential components of the CCCL
        Judges’ rescheduling policies and the consequences of nonappearance along with the
        updated forms, such as on a separate sheet of paper appended to the updated forms.
        Whether the information is presented on a single form or two forms, Defendants must
        provide all of the information required by Section 48(a) to achieve the intended goal
        of minimizing confusion and misinformation about where and when misdemeanor
        arrestees must show up to court for a scheduled appearance.

   e.   If Defendants decide to make any additional amendments to the forms for providing
        written notice of scheduled court dates following the Monitor’s review and approval
        under Section 48(d), Defendants will adopt the additional amendments within 60 days
        of approval by the Monitor, at which point the newly amended forms must be the
        exclusive forms used to provide notification of court dates. Any additional
        amendments must conform with Section 48(a) above. Upon review and approval by
        the Monitor, Defendants will use the newly amended forms to provide misdemeanor
        arrestees written notice in accordance with Section 47 above. The updated or amended



                                           28
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 29 of 52



             forms may be subsequently updated with the advice of technical assistance providers
             and approval by the Monitor.

     B. Court Date Reminder System

49. Defendants are required to implement Section 50 only as to misdemeanor arrestees for whom
    the County has a telephone number and who do not opt out in accordance with Section 50(a).

50. The County will adopt text-message-based and telephone-based reminder services to provide
    eligible misdemeanor arrestees76 with information about scheduled court appearances and
    related logistics. The reminders must be designed to reduce nonappearance by notifying
    misdemeanor arrestees of scheduled court appearances and encouraging misdemeanor
    arrestees to appear in court on the date scheduled. The County will consult with the Monitor
    to determine whether any other reminder systems are necessary, taking into account cost and
    best practices. In developing the text-message-based and telephone-based reminder services,
    the County must consult existing research and best practices regarding the form and frequency
    of effective appointment reminders, as well as successful court date reminder systems
    employed by other jurisdictions, to ensure the services the County adopts have a track record
    of effectively facilitating court appearances.

        a.   The County will provide every misdemeanor arrestee released by the County the
             option to receive reminders and logistical information about upcoming and missed
             court dates by telephone and/or text message. Misdemeanor arrestees may
             affirmatively opt out of receiving the reminders by providing a written waiver.

        b.   The reminders must, at a minimum, inform misdemeanor arrestees of the date, time,
             and location of their scheduled court appearance; and, if a misdemeanor arrestee did
             not appear at a scheduled court date, the reminders must notify the misdemeanor
             arrestee of the nonappearance and provide information about next steps for
             rescheduling or resolving the nonappearance.77

        c.   The County may satisfy the requirement to develop a text-message reminder system
             by implementing a one-way text-message reminder system. If the County implements
             a one-way text-message reminder system, it must also study the potential efficacy of
             a two-way text-message reminder system in promoting court appearance. “Two-way
             messaging” means that the recipient of the reminder would be able to respond to the
             message.

        d.   The substance, format, timing, and frequency of the reminders must be informed by
             evidence-based practices for effectively reducing nonappearance and be approved by


76
  Eligible misdemeanor arrestees are misdemeanor arrestees who provide a phone number upon arrest and do not opt
out in accordance with Section 50(a).
77
   This Consent Decree does not prevent the County from providing text message and telephone call reminders to
arrestees in felony cases and victims of crime.

                                                      29
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 30 of 52



            the Monitor. Misdemeanor arrestees must be given the choice to opt out of receiving
            the reminders.

       e.   Within 180 days of the appointment of the Monitor, the County must submit the
            proposed substance, format, timing, and frequency of the text message or telephone
            call reminders, as well as a proposed process for permitting misdemeanor arrestees to
            opt out of the reminders, to the Monitor for review and approval in accordance with
            Section 111-114.

       f.   The County will implement the text-message and telephone reminder systems within
            180 days of approval by the Monitor, or as soon as practicable taking into account the
            County’s procurement processes.

   C. Determination and Mitigation of Actual Causes of Nonappearance in Harris County

51. The County will study and seek to mitigate the primary wealth-based causes of nonappearance
    among misdemeanor arrestees in order to safeguard against unnecessary pretrial detention,
    while furthering the County’s interests in reasonably assuring misdemeanor arrestees’ court
    appearances and law-abiding conduct before trial. The County must provide programs and
    services to maximize the ability of the pretrial bail practices set forth in Section 30 of this
    Consent Decree to serve the government’s compelling interests by mitigating possible causes
    of non-appearance.

52. Within 180 days of the effective date of this Consent Decree, or as soon as practicable taking
    into account the County’s procurement processes, the County will engage one or more
    researchers to: (1) study the primary causes of nonappearance in the CCCL; and (2) based on
    the results of the study, recommend cost-effective policy solutions and programmatic
    interventions to mitigate the causes of nonappearances.

       a.   The study must be based on qualitative and quantitative research methods. The
            researcher(s) engaged by the County to design and conduct the study must have social
            science training and demonstrated experience evaluating pretrial systems and
            processes.

       b.   As soon as practicable after the study concludes, the researchers must provide written
            findings regarding the primary causes of nonappearance in the CCCL, as well as
            written recommendations to the County for mitigating nonappearance. The
            researchers’ written findings and recommendations must be published in a report that
            the County will make available to the public online and upon request, as soon as
            practicable after publication.

       c.   The study must evaluate the extent to which and explain how economic, geographic,
            and structural factors contribute to nonappearance for scheduled hearings before the
            County Criminal Courts at Law. At a minimum, the study must evaluate the following
            possible causes of nonappearance and may evaluate any other possible causes:



                                                30
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 31 of 52



                      i. lack of transportation;

                      ii. lack of childcare;

                      iii. lack of permanent housing;

                      iv. lack of access to a telephone and/or a computer;

                      v. confusion and misinformation about court dates;

                      vi. inflexible work schedules;

                      vii. detention by other jurisdictions;

                      viii. substance use disorders;

                      ix. mental health problems;

                      x. lack of sufficient notice or understanding of procedures; and

                      xi. medical emergencies.

         d.   The study must also investigate and identify best practices and provide reasonable,
              cost-effective recommendations that the County can implement to mitigate the causes
              of nonappearance by misdemeanor arrestees. The recommendations must also include
              best practices for advising misdemeanor arrestees of their upcoming scheduled court
              dates.

         e.   The study must provide initial actionable recommendations within 180 days of
              commencing (absent any exceptions afforded pursuant to Section 29), but the
              researcher(s) may continue the study beyond that date and may provide additional
              recommendations.

53. While the study required by Section 52 is ongoing, and until implementation of the plan
    required by Section 55 begins, the County must allocate $250,000 annually, beginning in
    Fiscal Year 2020–21, toward assisting and supporting indigent misdemeanor arrestees in
    making court appearances. 78 The County may use the $250,000 in its discretion,79 except that,


78
  If the length of time required to begin implementation is less than one year, this amount will be prorated to a portion
of $250,000 that reflects the time required to begin implementation.
79
   This investment is intended to provide assistance and support to indigent misdemeanor arrestees. As a result, while
investments in transportation to court, medical and mental health care, safe and affordable shelter, communication,
translation and interpretation, drug treatment, and other services are contemplated, the County will not be permitted
to satisfy this provision through expenditures on law enforcement, including jailing; liberty-restricting conditions of
pretrial release, such as electronic monitoring or substance abuse testing; or funding for prosecution.


                                                           31
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 32 of 52



      in order to satisfy this section (Section 53), the County must seek approval from the Monitor
      that its proposed allocation meets the requirements of Footnote 80. The Monitor must obtain
      Class Counsel’s input in evaluating the County’s proposed allocation. The County may
      provide its own funding or secure and utilize one or more external sources of funding to meet
      its obligations under this section (Section 53), including but not limited to allocating savings
      from Class Counsel’s attorneys’ fees donation or securing government grants and/or private
      philanthropic funding, to meet this obligation.
54. After the study concludes, the County must allocate at least $850,000 per year, absent
    demonstrating good cause to the Monitor for allocating a lesser amount, for each of the first
    seven (7) years following the conclusion of the study, toward mitigating the causes of
    nonappearance in the County in accordance with the plan required by Section 55. To establish
    good cause, the County must submit such purported cause to the Monitor. The Monitor must
    notify Class Counsel that Defendants have sought permission from the Monitor to spend less
    than $850,000 per year. The Monitor must make a determination of whether good cause exists
    for allocating a lesser amount. Either Party may file a motion to the Court if that Party
    disagrees with the Monitor’s determination. The County may provide its own funding or
    secure and utilize one or more external sources of funding, including, but not limited to,
    allocating savings from Class Counsel’s attorneys’ fees donation or securing government
    grants and/or private philanthropic funding, to meet these obligations.

55. Within 180 days of receiving the published results of the study, absent any exceptions afforded
    pursuant to Section 29, the County must work in consultation with the researchers that conduct
    the study to develop a written plan for mitigating the causes of nonappearance in the County,
    as determined by the results of the study, including a reasonable timeline for implementing
    the plan and a proposed budget for how the $850,000 (or more, in the County’s discretion)
    will be spent annually in each of the initial three years following the study.80 After two years,
    the plan must be updated to identify expenditures for subsequent years. The County will
    present the plan to the Monitor, who will convey the plan to Class Counsel for review.

         a.   The County will submit the plan to the Monitor for review and approval in accordance
              with Sections 111–114. The Monitor will solicit Class Counsel’s written comments
              and objections on the plan during its 30-day review period provided by Sections 111–
              114. Upon returning its comments or objections to the County in accordance with
              Sections 111–114, the Monitor will also convey Class Counsel’s comments or
              objections to the County for the County’s consideration and response. The County
              must respond to all comments and objections within 30 days of receipt from the
              Monitor. The County’s response must explain its position on the comments or
              objections, if any, and include any proposed amendments necessary to address them.



80
   This investment is intended to provide assistance and support to indigent misdemeanor arrestees. As a result, while
investments in transportation to court, medical and mental health care, safe and affordable shelter, communication,
translation and interpretation, drug treatment, and other services are contemplated, the County will not be permitted
to satisfy this provision through expenditures on law enforcement, including jailing; liberty-restricting conditions of
pretrial release, such as electronic monitoring or substance abuse testing; or funding for prosecution.

                                                          32
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 33 of 52



           b.    The Monitor may function as a liaison to secure Class Counsel’s input on the plan. If
                 Class Counsel objects to any aspect of the plan, and the Monitor is unable to resolve
                 the dispute, the Parties may submit the dispute to the Court to resolve in accordance
                 with Sections 111–114.

56. Notwithstanding the Parties’ agreement in this Consent Decree to study and implement best
    practices to mitigate nonappearance, nothing will prevent Defendants from seeking to
    implement, before the study is complete, additional good-faith efforts to reduce
    nonappearance for people on pretrial release.

     IX.        COURT POLICIES AND PROCEDURES CONCERNING NONAPPEARANCE
                FOR SCHEDULED COURT HEARINGS81

57. No later than 180 days after the entry of this Consent Decree, the County must develop and
    maintain a website where misdemeanor arrestees can access their court dates, times, location,
    attorney information, whether the next court appearance is “required” or “regular,” and any
    additional case information that the CCCL Judges or County deem appropriate. The website
    must be updated to reflect accurate court dates and times within 24 hours of a court date being
    scheduled.

58. Options for rescheduling a court date: The County will provide technology that defense
    counsel and misdemeanor arrestees can use to facilitate requesting a new court date or to be
    informed of a court date that the court has set. With the goal of identifying mechanisms for
    rescheduling court dates that do not require the misdemeanor arrestee or the arrestee’s counsel
    to appear in person to obtain a new court date, the County and the CCCL Judges will work
    with the Monitor to identify and implement the most effective technology to facilitate
    rescheduling court dates. If a misdemeanor arrestee receives a new court date, notice of the
    new court date must be provided via the telelphone and text-message reminders required by
    Section 49–50. If defense counsel has been appointed or retained, notice must also be provided
    to counsel. A record of the notice provided must be preserved in the misdemeanor arrestee’s
    case file. The County will also ensure that there is an in-person option for rescheduling a court
    date during regular business hours.

59. To comply with the requirement that there be an in-person option for rescheduling court dates
    during regular business hours, the CCCL Judges will designate one CCCL Judge each week,
    for at least one day each week, to preside over an “Open Hours Court” to be located in that
    CCCL Judge’s own courtroom. The Open Hours Court will occur on a predictable weekly
    schedule, and the schedule will be posted in the courthouse, at the jail, on the written
    notification(s) described in Sections 47–48, and on the website described in Section 57. This
    Consent Decree does not require the Open Hours Court to operate beyond normal business
    hours.




81
  “Defense counsel” or “attorney” for purposes of this Section refers to counsel appointed or retained to represent a
misdemeanor arrestee before the Harris County Criminal Courts at Law.

                                                         33
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 34 of 52



60. Beginning no later than 180 days from the appointment of the Monitor, the County and the
    CCCL Judges must implement the policies and practices in Sections 57–79. The objective of
    these provisions is to promote effective implementation of Local Rule 9 and accurate and
    transparent tracking and publication of rates of nonappearance.

61. Notice of the CCCL Judges’ appearance, rescheduling, and warrant policies will be provided
    on the written notification(s) described in Sections 47–48 and on the website described in
    Section 57.

62. To ensure that people released from custody after arrest have an adequate opportunity to
    address the disruption to their lives caused by the arrest, absent a request made by an arrestee
    or the arrestee’s counsel, no misdemeanor arrestee may be required to appear in court less
    than 72 hours of being released from jail for proceedings in the same misdemeanor case in
    which they were arrested and released.

63. The terms “regular setting” and “required appearance” are defined in Section 17(q) and
    Section 17(r) above.

64. Open Hours Court: County and CCCL Judges must provide at least one weekly “Open Hours
    Court” to be held at the same time and on the same day each week, which may be rescheduled
    from time to time, to account for holidays or other court business. Any change to the Open
    Hours Court schedule must be advertised on the website as described in Section 57 at least 30
    days in advance of the change becoming operative. The location of the Open Hours Court
    must be advertised as described in Sections 48(a) and 57. Any misdemeanor arrestee who has
    missed a court appearance can appear at Open Hours Court to reschedule the missed court
    appearance, subject to the other provisions in this Consent Decree. The County will ensure
    that assistant public defenders and/or private appointed counsel will be available at this docket
    to assist unrepresented individuals who appear. The purpose of Open Hours Court is to
    provide an opportunity for people to move forward with the business in their cases more
    efficiently and, to the extent permitted by other provisions of the Consent Decree, to do so
    without fear of going into custody for a prior nonappearance. This program must be advertised
    as described in Sections 48(a) and 57.

65. Waiver of appearance:

       a.   Upon request by counsel, before or during a regular setting, a misdemeanor arrestee’s
            appearance at any regular setting must be waived.

       b.   Notwithstanding Section 65(a), a CCCL Judge will be authorized to convert any
            regular setting into a required appearance with 7 days’ written notice to the
            misdemeanor arrestee and/or her lawyer that the arrestee’s personal appearance in
            court is required and will not be waived.

       c.   Notwithstanding any other provision in this Consent Decree, a CCCL Judge may, on
            his or her own motion, waive a misdemeanor arrestee’s appearance at any court
            appearance at which that CCCL Judge is presiding, consistent with Texas law.

                                                 34
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 35 of 52




66. Rescheduling in advance of the court date:

       a.   A misdemeanor arrestee who is not in custody may reschedule any regular appearance
            in advance of the court date by using the rescheduling procedures described in this
            Consent Decree.

       b.   A misdemeanor arrestee who has not sought a waiver of appearance and is not in
            custody may reschedule through counsel any regular appearance in advance of the
            court date two times per case for any reason with no adverse consequences. If multiple
            open cases are consolidated onto a single schedule of court appearances, any
            rescheduling of any one of the open, consolidated cases will count toward the two
            permitted reschedulings for all of the open, consolidated cases.

       c.   After a misdemeanor arrestee reschedules twice, any subsequent nonappearance at a
            regular setting may result in a warrant being issued if the CCCL Judge finds that notice
            of that setting was provided in accordance with this Consent Decree, and does not
            make a finding of good cause.

67. Process for issuing a warrant after nonappearance at a regular setting:

       a.   If a misdemeanor arrestee does not appear at a regular setting, and the appearance was
            not waived in advance, the case will be rescheduled for the following week’s Open
            Hours Court. The County and the CCCL Judges will inform the misdemeanor arrestee
            of the new date and time for the court setting at which the misdemeanor arrestee’s
            presence is required using the notification procedures set forth in this Consent Decree.
            The misdemeanor arrestee may appear at the following week’s Open Hours Court or
            in the assigned court at any time between the date of the missed regular setting and
            close of business on the day of Open Hours Court of the week following the missed
            setting to reschedule the missed regular setting without arrest or other adverse
            consequences for a missed regular setting.

       b.   If a misdemeanor arrestee does not appear at a regular setting, and does not appear in
            Open Hours Court or the assigned court before close of business on the day of Open
            Hours Court of the week following the missed appearance, a warrant for
            nonappearance may issue to the extent consistent with state law.

68. Process for issuing a warrant after nonappearance at a first setting or required
    appearance:

       a.   If a misdemeanor arrestee does not appear at a first setting or a required setting,
            meaning that the arrestee has not appeared in court within one hour of the time set for
            the misdemeanor arrestee’s appearance or by the time the docket (if applicable) has
            concluded, whichever is later:




                                                35
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 36 of 52



                  i. The CCCL Judge must determine whether the misdemeanor arrestee had
                     actual notice of the court setting and whether there exists good cause for
                     nonappearance.

If the CCCL Judge finds that good cause exists for the misdemeanor arrestee’s nonappearance then
a warrant may not issue and the setting must be rescheduled for a minimum of seven days in the
future. Because notice is a basic requirement of due process, lack of actual notice of the court
setting constitutes good cause for nonappearance such that an arrest warrant for nonappearance
may not issue. If the CCCL Judge finds that no good cause exists for the misdemeanor arrestee’s
nonappearance, then the CCCL Judge may take any action consistent with Texas state law.
69. Process for rescheduling a court date after a warrant has been issued:

       a.   If a warrant is issued following nonappearance at a regular setting or first setting, the
            arrestee may appear in the assigned court or the Open Hours Court and request a new
            court date. In the absence of other bases for the misdemeanor arrestee’s arrest, the
            warrant for nonappearance will be recalled when the misdemeanor arrestee seeks to
            reschedule the missed regular setting or first setting. A misdemeanor arrestee may
            reschedule a first setting or a regular setting after a warrant for nonappearance has
            issued twice without risking arrest. In such circumstances, the warrant for
            nonappearance must be recalled.

       b.   If a warrant is issued following nonappearance at a required appearance, the arrestee
            must appear in person in the assigned court or at Open Hours Court to request a new
            court date. If practicable, and to avoid the need to arrest, book, and jail the
            misdemeanor arrestee, the missed setting should be rescheduled for that day. If the
            setting cannot occur that day and must be rescheduled for another date, the judge will
            have discretion to recall the warrant, modify conditions of pretrial release, or order
            that the misdemeanor arrestee be taken into custody on the warrant if such custody is
            otherwise consistent with state law and if the court finds after a hearing with counsel,
            that (i) there was actual notice of the required setting that was missed and (ii) no good
            cause exists for the nonappearance.

70. All misdemeanor arrestees with outstanding arrest warrants for nonappearance issued for any
    type of misdemeanor court appearance prior to January 1, 2019, will be permitted to appear
    at Open Hours Court or in the assigned court, or to use any of the rescheduling procedures
    described in this Consent Decree, to have the warrant for nonappearance recalled and to
    receive a new court date in the assigned court. No such misdemeanor arrestee may be arrested
    for nonappearance pursuant to a warrant for nonappearance issued on or before December 31,
    2018, upon voluntary appearance in Open Hours Court or in the assigned court. This option
    must be advertised on the website described in Section 57, in the joint processessing center,
    and by any other method determined by the County. The County may also choose, in its
    discretion, to advertise this option on local radio and television.

71. The CCCL Judges are committed to recording data regarding nonappearance and failures to
    appear in an electronic, machine readable format that will provide a basis for tracking and



                                                 36
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 37 of 52



    comparing nonappearance rates and failure-to-appear rates of misdemeanor arrestees released
    on different pretrial conditions.

72. The CCCL Judges will continue to evaluate their policies relating to court appearance and
    determine whether they can authorize misdemeanor arrestees who are represented by counsel
    to waive personal appearance at additional hearings in order to minimize the burden of court
    appearance on the system and on indigent arrestees. The CCCL Judges will provide a report
    to the Court Monitor and Class Counsel regarding the process used to evaluate local policies
    and the conclusions reached within 180 days of entry of this Consent Decree.

   X.        CONTINUING TRAINING

73. To enhance and promote compliance with the purpose and requirements of this Consent
    Decree, Defendants will provide ongoing training to the CCCL Judges and Defendants’ agents
    and employees whose work is necessary to implementing Local Rule 9, including public
    defenders and private appointed counsel. The Monitor will recommend any additional training
    that is needed to promote full implementation of the Consent Decree more broadly.

74. To that end, and within 180 days of the appointment of the Monitor, or as soon as is practicable
    in light of the County’s procurement processes, the Defendants may, in consultation with the
    Monitor, engage a consultant and/or technical assistance provider to assist in developing an
    ongoing training plan (“Training Plan”) that Defendants will implement to promote full and
    effective implementation of the Consent Decree. If Defendants decide to engage such a
    consultant and/or technical assistance provider, that person or entity must have expertise in
    pretrial systems and experience developing or conducting training on pretrial practices.

75. The Training Plan must include both an initial training course and an annual refresher training
    course that the CCCL Judges and Defendants’ agents and employees whose work is necessary
    to implement Local Rule 9 will be required to complete. The County may provide the training
    in person or online.

76. The Training Plan must incorporate qualitative and quantitative training on the following:

        a.   The purpose, proper implementation, and enforcement of Local Rule 9 and this
             Consent Decree, and the requirements to uphold the constitutional rules and standards
             governing pretrial release and detention and the use of secured money bail;

        b.   Costs and consequences of pretrial detention on misdemeanor arrestees and the public,
             including empirical research concerning:

                  i. The effects of pretrial detention on case outcomes (including the effect of
                     secured bail and pretrial detention on guilty pleas, time served pretrial,
                     conviction and sentencing, and sentence length) and re-arrest and recidivism
                     during the pretrial period and following case disposition; and




                                                37
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 38 of 52



                       ii. The social and economic impacts on accused persons, their families and
                           communities, and the broader community resulting from pre- and post-trial
                           incarceration;

           c.    The available alternatives to pretrial detention locally, best practices and alternatives
                 employed in other jurisdictions, and the costs and consequences of and alternatives to
                 issuing bench warrants in response to nonappearance and failures to appear;

           d.    Discussion of current data, research, and best practices relating to bail setting and
                 pretrial release practices nationally;

           e.    Accounts and stories of people who have been affected by the bail system in Harris
                 County or their family members.

77. Throughout the development of the Training Plan, the Monitor must consult with Class
    Counsel regarding the content of the training and the individuals and entities who will conduct
    the training.Defendants must submit the proposed Training Plan to the Monitor for review and
    approval in accordance with Sections 111–114 below.

78. Class Counsel may review the Training Plan on an annual basis and recommend updates and
    improvements as necessary to maintain compliance with the provisions and purpose of this
    Consent Decree, policies and practices developed pursuant to this Consent Decree, and any
    developments in applicable law.

79. Defendants will begin implementing the Training Plan upon approval by the Monitor, who
    must review the trainings provided under the Training Plan annually and recommend updates
    and improvements as necessary to maintain compliance with the provisions and purpose of
    this Consent Decree, policies and practices developed pursuant to this Consent Decree, and
    any developments in applicable law. Class Counsel must review any proposed updates to the
    Training Plan before they are implemented.

     XI.        DATA COLLECTION, ANALYSIS, AND TRANSPARENCY

80. The purpose of this Section is to ensure that Harris County’s pretrial system can be effectively
    monitored and evaluated to determine whether it is remedying the constitutional violations
    raised in this litigation, and whether Defendants are complying with the purpose and
    provisions of this Consent Decree. It is also intended to facilitate constitutional and effective
    misdemeanor pretrial decision-making and outcomes that maximize pretrial liberty and court
    appearance rates; and to enhance accountability and transparency related to Defendants’
    pretrial policies, practices, and decision-making concerning misdemeanor arrestees.82

82
  At a hearing on January 23, 2018, when Plaintiffs raised the concern that Defendants had not produced documents
in discovery, the district court expressed concerns about Defendants’ lack of “transparency” in this case. Transcript
of 1/23/18 Hearing at 5, ODonnell v. Harris Cty., 251 F. Supp. 3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414) (THE
COURT: “[T]ransparency is another feature that is in insufficient supply in many aspects of this case[.] . . . And the
lack of transparency is not the Plaintiffs’.”). Additionally, when the litigation was stayed in November 2018, Plaintiffs


                                                           38
   Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 39 of 52




81. Defendants will systematically and continuously collect and preserve the data and records
    necessary to analyze and report on Defendants’ compliance with the intent and requirements
    of this Consent Decree and the constitutional standards governing pretrial release and
    detention; Defendants’ decision-making and performance related to the pretrial release and
    detention of misdemeanor arrestees; and the effects of Defendants’ pretrial policies, practices,
    and decision-making on the comparative case outcomes and nonappearance rates of
    misdemeanor arrestees. Within 180 days of appointment of the Monitor, Defendants will
    consult with the Monitor to determine the extent to which Defendants already collect the data
    variables sufficient to permit tracking, analysis, and reporting required by this Consent
    Decree. In consultation with the Monitor, within 180 days of appointment of the Monitor,
    Defendants will also:

         a.   Identify and define the data variables Defendants will be required to collect and
              preserve to effectively analyze and report on the measures identified in Section 85,
              with the exception of “nonappearance” and “failure to appear,” which are defined in
              this Consent Decree.

         b.   Determine how Defendants can collect and maintain the data variables required in a
              manner that allows the Monitor, Class Counsel, Defendants, and members of the
              public to access, review, analyze, and report on them efficiently and effectively. The
              Monitor should take into account that several County agencies are currently
              responsible for collecting and preserving the County’s misdemeanor pretrial data and
              include in its recommendations ways the County can integrate the required data
              variables across those agencies’ data systems upon collection.

82. If, upon evaluation, any of the Defendants concludes that it would be cost prohibitive or
    otherwise infeasible to collect or maintain any of the data variables they are required to collect
    under this Consent Decree, Defendants may submit a request to the Monitor seeking
    exemption from the requirement to collect and maintain the particular data variable(s). The
    Monitor will evaluate any such request by Defendants to determine whether they can be
    relieved of their obligation to collect and maintain the particular variables for which
    exemption is sought.

83. Within 180 days of appointment of the Monitor, the County will develop and implement a
    process by which the public can download, or otherwise readily access, the raw data that
    Defendants are required to collect and maintain under this Consent Decree in a usable format,
    such as an Excel spreadsheet. Any such process is expected to preserve and maintain
    compliance with applicable state and federal laws concerning confidentiality of information.
    The intent of this Section is to promote transparency and accountability by promoting public
    access to and analysis of the data and information collected pursuant to this Consent Decree.


had sought leave from the Court “to conduct futher depositions . . . crucial to discovering why and how Defendants
destroyed relvant evidence for almost a year into this case, and then failed to disclose that fact when they learned it
more than a year ago,” so that Plaintiffs could “determine whether it would be appropriate to move for sanctions.”
Plaintiffs’ Pre-motion Letter Seeking Leave to Conduct Additional Depositions, ODonnell v. Harris Cty., 251 F. Supp.
3d 1052 (S.D. Tex. 2017) (No. 16-cv-01414), ECF No. 523-1.

                                                          39
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 40 of 52




84. The County will preserve all existing data relating to misdemeanor cases from 2009 through
    the present, including all data used to generate the reports required by Sections 87 and 89, to
    facilitate comparative analysis of the County’s prior misdemeanor pretrial system with the
    misdemeanor pretrial system that will be implemented pursuant to this Consent Decree.

85. Defendants will also continue to collect and maintain all of the misdemeanor case data
    variables they collect and maintain currently, including all of the data variables that
    Defendants have produced to Plaintiffs in this litigation. If feasible and not cost prohibitive,83
    Defendants will also collect and maintain data variables sufficient to permit tracking, analysis,
    and reporting of the following information, to the extent applicable for each misdemeanor
    arrestee:

           a. Race and ethnicity of the misdemeanor arrestee;
           b. Zip code of home residence of the misdemeanor arrestee and/or place of arrest;
           c. Primary language(s) spoken by the misdemeanor arrestee;
           d. Financial status of the misdemeanor arrestee (e.g. income bracket, employment status,
              receipt of means-tested government benefits, automobile ownership, education level,
              and/or residence status or homelessness);
           e. Any concurrent holds and, if so, which type(s) and/or any concurrent felony charges;
           f. Whether the misdemeanor arrestee was identified as a “non-carve-out” or a “carve-
              out” (including the relevant “carve-out” category) under Local Rule 9;
           g. To the extent applicable, all underlying constituent data points used in calculating an
              actuarial risk score or recommendation;
           h. Any amount of money the misdemeanor arrestee reported being able to afford to pay
              at the time of the bail hearing, as set forth in Local Rule 9;
           i. Whether the misdemeanor arrestee was afforded the procedural requirements of a bail
              hearing, as set forth in Local Rule 9;
           j. Whether a motion for secured bail, high bail, or pretrial detention was filed, and, if so,
              which;
           k. Substantive findings made by the judicial officer at the bail hearing;
           l. Any date and times of release from custody;
           m. Any scheduled appearances that the misdemeanor arrestee appeared at;
           n. All instances of “nonappearance” as defined in this Consent Decree;
           o. All instances of “failure to appear” as defined in this Consent Decree;
           p. Any scheduled appearances that were waived and/or rescheduled;
           q. Any pretrial release decisions by a judicial officer and the date of each;
           r. Any pretrial release recommendations (e.g. release, release to supervision, etc.) made
              by a judicial officer and the date of each;
           s. Any conditions of release or supervision imposed by a judicial officer, the date each
              was imposed, and the amount of any fees assessed; and
           t. Any findings that a bond condition was violated and the results of any such findings
              (e.g. revocation; forfeiture; additional conditions imposed; etc.).



83
     As determined pursuant to Section 82.

                                                    40
     Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 41 of 52



86. “Failure to appear” and “nonappearance” are defined in Section 17(f) and Section 17(m),
    respectively, of this Consent Decree. Within 180 days of the appointment of the Monitor,
    absent any exceptions afforded pursuant to Section 29, and subject to Section 29, Defendants,
    in consultation with the Monitor and any subject matter experts or technical assistance
    providers Defendants deem necessary, will begin collecting and maintaining data concerning
    nonappearances and failures to appear by misdemeanor arrestees in a standardized electronic
    format. The process by which Defendants collect and maintain data concerning
    nonappearances and failures to appear must be approved by the Monitor and must permit
    transparent, consistent, and reliable collecting and reporting of comparative failure-to-appear
    rates and comparative nonappearance rates of misdemeanor arrestees released on different
    bond types and under various conditions of release.

87. Within 180 days of the appointment of the Monitor, Defendants must begin generating reports
    once every 60 days that provide the information in Section 89—except that, where Defendants
    do not yet collect the data needed to report on certain information in Section 89, they will
    work with the Monitor to determine an appropriate timeline in which to collect, analyze, and
    begin reporting on any new data that is feasible and not cost-prohibitive to collect. The reports
    must clearly indicate a break-down of numbers and percentages by race and zip code of
    residence. The purpose of these reports is to ensure that basic information necessary to
    evaluate how the Consent Decree is affecting the County’s misdemeanor pretrial system is
    readily available to and can be easily understood by Defendants and their agents and
    employees working within the system, community members, the Monitor, and Class Counsel.
    The reports must be made publicly available on the website described in Section 90.
    Defendants may authorize the Monitor, or a subject-matter expert or technical assistance
    provider with experience and expertise in analyzing large datasets, to generate the reports.
    Defendants will work with the Monitor, along with any technical assistance provider
    Defendants authorize to generate the reports, and to determine additional perameters for the
    analysis such as the appropriate time period that each report will cover and whether the
    information will be reported in terms of cases or persons.

88. To promote transparency and accountability, the County will also develop a web-based data
    platform (“Data Platform”) that organizes, integrates, analyzes, and presents the information
    required by Section 89 into a public-facing interface.84 The County may engage a technical
    assistance provider with expertise in data analytics to create the Data Platform. Subject to
    Section 82, Defendants must also analyze and present, at a minimum, the following
    information listed in Parargaph 89 on the Data Platform, which must allow for a break-down
    of all numbers and percentages by race and zip code of residence.

89. If feasible and not cost-prohibitive,85 all of the following information will be published
    publicly through the Data Platform as required by Section 88. All such information will

84
  The County is not precluded from organizing, integrating, analyzing, and presenting additional information or data
on the Data Platform.
85
     As determined pursuant to Section 82.

                                                        41
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 42 of 52



 preserve and maintain compliance with applicable state and federal laws concerning
 confidentiality of information. Defendants will work with the Monitor, as necessary, to
 identify and define any additional measures and outcomes on which Defendants will report to
 the public to facilitate transparency and accountability in meeting the goals and requirements
 of this Consent Decree and the frequency with which Defendants will report on those
 measures and outcomes.

    a. The misdemeanor pre-trial and post-conviction jail population, excluding detainees
       who are subject to holds and/or concurrent felony charges;
    b. The percent of misdemeanor arrestees detained at disposition;
    c. Total number of people arrested for misdemeanor offenses;
    d. Total number of people cited and released for misdemeanor offenses;
    e. Total number of misdemeanor cases filed;
    f. Total number and percent of misdemeanor arrestees who fell into the carve-out
       categories and, separately, the non-carve-out categories;
    g. Total number of arrestees in each carve-out category;
    h. Total number and percent of misdemeanor arrestees released on a General Order Bond;
    i. Total number of bail hearings that occurred in the Joint Processing Center;
    j. Total number of bail hearings that occurred in the CCCL;
    k. Total number of arrestees who had a bail hearing and remained detained longer than
       24 hours after arrest, and the length of time each arrestee was detained;
    l. Total number of arrestees required to pay secured money bail as a condition of release,
       and, of that number, the total number who did not pay the secured bail amount
       required;
    m. Total number of people detained 24 hours or longer who were not detained for any
       reason other than a pending misdemeanor charge;
    n. Total number of arrestees:
             i. Assigned to pretrial supervision;
             ii. Assigned to electronic monitoring;
             iii. Required to report in person at Pretrial Services;
             iv. Required to undergo any drug testing;
             v. Required to undergo any form of mental health treatment; and
             vi. Whose release was conditioned on home detention;
    o. Total number of bond forfeitures;
    p. Total number of bond revocations;
    q. The length of time to disposition for people released on different bond types;
    r. Median time to disposition for people detained at disposition;
    s. Median time to disposition for people released at disposition;
    t. Number and percent of cases resulting in a guilty finding, broken out by whether the
       misdemeanor arrestee was detained or released at disposition;
    u. Number and percent of cases resulting in dismissal, broken out by whether the
       misdemeanor arrestee was detained or released at disposition;


                                            42
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 43 of 52



       v. Number and percent of cases resulting in community supervision, broken out by
          whether the misdemeanor arrestee was detained or released at disposition;
       w. Number and percent of cases in which the misdemeanor arrestee was sentenced to jail
          time, broken out by whether the misdemeanor arrestee was detained or released at
          disposition;
       x. Number and percent of cases in which a motion for a high bond was filed, and, if
          generated, the final risk assessment score for each misdemeanor arrestee who was the
          subject of such a motion;
       y. Number and percent of cases in which a motion to detain a misdemeanor arrestee was
          filed, the offense with which the misdemeanor arrestee was charged, and, if generated,
          the final risk assessment score for each misdemeanor arrestee who was the subject of
          such a motion; and
       z. Any other data analysis the Monitor determines is required to adequately understand
          how the County’s pretrial system works.
90. Within 90 days of the entry of this Consent Decree, the County must launch and maintain a
    website (“Consent Decree Website”) for information related to the ODonnell lawsuit and this
    Consent Decree. The website will be updated on an ongoing basis, as needed, and, once the
    website is accessible online, must provide public access to the following materials:

       a.   Links to the Consent Decree and all of the information and data the County is required
            by this Consent Decree to collect and report on in accordance with Sections 88 and
            89;

       b.   Materials used for training concerning implementation, monitoring, or reporting
            related to this Consent Decree must be publicly available on the website.

   XII.     OVERSIGHT AND ACCOUNTABILITY

91. All Parties recognize that the input and involvement of the residents of Harris County will be
    essential to meaningful and lasting reform and to effective and ongoing monitoring and
    evaluation of the system. Therefore, Defendants are committed to involving community
    members in the implementation and monitoring process. To that end, within 180 days,
    Defendants will submit a plan to the Monitor for conducting regular public meetings that are
    intended to promote transparency, accountability, and local participation in the
    implementation process. At each meeting, a representative of each Defendant group and the
    Court Monitor must report on implementation of the Consent Decree, including explicitly
    identifying areas of success and areas for improvement.

92. The following are minimum requirements for the meetings, but Defendants will have broad
    discretion within these parameters to determine the most effective way to communicate and
    work with their constituents:

       a.   The meetings must occur at least every six months in at least two geographic locations
            that render them accessible to the maximum number of residents possible. To the


                                               43
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 44 of 52



             extent practicable and cost-feasible, the County will simulcast the meetings via the
             website described in Section 90;

       b.    At least one representative of each Defendant group (i.e., the County, the Sheriff, and
             the CCCL Judges) with knowledge of the process for and progress toward
             implementing the Consent Decree, will attend the meeting, together with the Monitor;

       c.    Defendants will work with local community groups to determine the parameters of
             the meetings, including time of day, length of meeting, location of meeting, agenda,
             and allocation of time to specific agenda items, with the goal of reasonably
             maximizing transparency and information sharing. The Monitor must approve the
             parameters of the meetings;

       d.    Defendants will provide community members a reasonable opportunity to provide
             input relating to the County’s criminal legal system, to ask questions of Defendants’
             representatives and the Monitor relating to implementation of the Consent Decree,
             and to have those questions answered during the meeting.

   XIII. PUBLICATION OF POLICIES ENACTED TO IMPLEMENT THE CONSENT
         DECREE

93. As soon as practicable, key policies enacted to implement this Consent Decree must be made
    available online. In addition, a summary of the key policies must be made available in writing
    at each of the following locations and in each language in which Harris County is required to
    provide a ballot under Section 203 of the Voting Rights Act of 1965:

       a.    Harris County Joint Processing Center, 700 N San Jacinto St, Houston, TX 77002; and
       b.    Harris County Criminal Justice Courthouse, 1201 Franklin St, Houston, TX 77002.

94. Within 60 days of the appointment of the Monitor, Defendants must confer and agree on the
    key policies to be summarized and made available at the above locations. The Monitor will
    resolve any disputes about the length and content of the summary. The policies and the
    summary of the policies must be reviewed every six (6) months and updated as necessary.

   XIV. CONSENT DECREE MONITOR

            A. The Monitor

95. The Parties will jointly select an independent monitor (“Monitor”) who will assess and report
    on whether the requirements of this Consent Decree have been implemented. The Monitor’s
    decisions and evaluations will be guided by the principles of ensuring accountability,
    transparency, and compliance with this Consent Decree consistent with the overall goals of
    maximizing pretrial liberty, court appearance, and public safety.



                                                 44
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 45 of 52



96. The Monitor may be an individual, team of individuals, non-profit institution, or non-profit
    organization. The Monitor must have the knowledge, skills, and expertise necessary to
    accomplish the Monitor’s duties under this Consent Decree.

97. The Monitor will have only the duties, responsibilities, and authority conferred by this
    Consent Decree. The Monitor will not, and is not intended to, replace or assume the role or
    duties of the County, any County official, the Sheriff, or the CCCL Judges.

98. In order to assess and report on whether the requirements of this Consent Decree have been
    implemented and its objectives are being achieved, the Monitor will conduct the reviews,
    audits, and assessments specified below, and such additional audits, reviews, and assessments
    as the Monitor reasonably deems necessary to determine whether the Consent Decree has been
    implemented as required.

            B. Selection and Compensation of the Monitor

99. The Parties will jointly select a Monitor that is acceptable to all. The Monitor will have
    expertise in some combination of the following: pretrial release and detention practices,
    monitoring and oversight, preparation of reports or other written materials for diverse
    audiences, law and civil rights, project management, data analysis and information
    technology, communication, and budgeting. The Monitor will also have a demonstrated ability
    to collaborate with government entities and knowledge of the diverse communities affected
    by the pretrial system. The Monitor will act in accordance with standards of integrity and will
    consistently demonstrate professionalism and respect in all interactions with the community,
    County officials and agents, members of the courts, and all others with whom they interact in
    the course of performing the Monitor’s duties.

100. The Monitor may evaluate and provide recommendations to the County regarding the
     resources and staffing needed to promote efficient and effective implementation of this
     Consent Decree, which the County may consider in allocating resources to carry out this
     Consent Decree.

101. In selecting the Monitor, the Parties have established a mutually agreed-upon process:

       a.    As soon as practicable, but no later than 60 days from the date of approval of the
             Consent Decree, the Parties will request proposals from qualified candidates interested
             in serving as the Monitor that include an identification of qualifications, proposed team
             members, proposed Monitoring plan, and a proposed budget. The period for receiving
             applications may be no less than 30 days and no more than 60 days.

       b.    Within 30 days from the close of the period for submitting applications, the Parties
             will review applications, interview candidates, and recommend a candidate to the
             Court for appointment.

102. If the Parties are unable to agree on a Monitor, each Party will submit the name of the proposed
     individuals, groups of individuals, or entities, along with resumes and cost proposals, to the


                                                  45
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 46 of 52



    Court. The Court will consider the Parties’ submissions and will choose a candidate or
    candidate team proposed by one of the Parties.

103. The Parties recognize the importance of ensuring that the fees and costs associated with the
     Monitor are reasonable. Accordingly, the Monitor will submit a proposed budget annually.
     The County will fund the Monitor at a reasonable rate.

104. The County will provide the Monitor with office space and reasonable office support, such as
     furniture, telephones, computers, internet access, IT support, secure document storage, and
     document scanning capabilities.

105. The Monitor may hire, employ, or contract with such additional misdemeanor arrestees or
     entities as are reasonably necessary to perform tasks assigned to the Monitor by this Consent
     Decree. Any misdemeanor arrestee hired or otherwise retained by the Monitor will be subject
     to the provisions of this Consent Decree.

106. The Parties may submit written feedback to the Monitor, the Parties, and the Court regarding
     the Monitor. The feedback may address such topics as the Monitor’s effectiveness, the
     Monitor’s ability to work cost-effectively on the budget, and whether the Monitor is
     adequately engaging the community and relevant stakeholders. Upon receiving the Parties’
     feedback, the Court may convene the Parties and Monitor to discuss the feedback.

107. At any time, on motion by any Party or the Court’s own determination, the Court may remove
     the Monitor for good cause.

108. In the event the Monitor is removed, resigns, or is no longer able to fulfill its responsibilities
     under this Consent Decree, the Court will appoint a replacement recommended by the Parties.
     The Parties’ selection will follow the same process as described in Sections 99–102.

109. Except for the period in which a new or replacement Monitor is selected, there will be a
     Monitor in place for seven (7) years from the appointment of the Monitor.

110. The Monitor must operate for a period of seven (7) years beginning on the date that the
     Monitor is appointed by the Court. The period may be extended for good cause. Good cause
     is shown if the County has not been substantially in compliance with this Consent Decree in
     the two years immediately prior to the end of the final scheduled year.

          C. Monitor’s and Parties’ Review of Implementation Plans, Policies and
             Procedures, Proposals, and Training Materials

111. The County, Sheriff, or CCCL Judges will submit their plans, policies, procedures, proposals,
     or materials required by this Consent Decree to the Monitor for consultation, review, and, in
     specified cases, approval. The Monitor will provide Defendants any written comments on or
     objections to any submissions by Defendants within 30 days of receipt from Defendants.
     Defendants will respond to any comments from the Monitor within 30 days of receipt from
     the Monitor. Defendants’ response will explain Defendants’ position and include any


                                                  46
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 47 of 52



    proposed amendments as necessary to address the Monitor’s concerns. Where specified, the
    Monitor must approve summission before it can be implemented.

112. All such submissions must be sent simultaneously to Class Counsel. Any response from Class
     Counsel must be sent simultaneously to Defendants. The Monitor may function as a liaison to
     secure Class Counsel’s input and feedback on any submissions. The Monitor will permit all
     Parties to review and comment on any final plans, policies, procedures, or other materials
     required by this Consent Decree prior to implementation with sufficient time such that
     Defendants can modify their plans, policies, procedures, or other materials prior to the
     implementation deadline in light of input from Class Counsel.

113. The Parties and the Monitor may work collaboratively on developing and revising any
     materials related to this Consent Decree.

114. Any party is free to seek intervention by the Court in the event the parties and the Monitor are
     unable to resolve any disagreements about the implementation of any provision of this
     Consent Decree. If a party seeks intervention by the Court, the implementation timelines will
     be tolled while the Court undertakes review. Absent the objecting party’s consent,
     implementation will not begin until the Court resolves the dispute.

          D. The Monitor’s Compliance Reviews and Reports

115. The Monitor will conduct reviews every six (6) months for the first three years the Monitor is
     in place and annually for each year thereafter that the Monitor is in place to determine whether
     the County, CCCL Judges, and Sheriff have substantially complied with the requirements of
     this Consent Decree. Compliance with the requirements means that the County, CCCL Judges,
     and Sheriff: (a) have incorporated the requirements into policy and explicitly rescinded and
     eliminated any existing, contradictory policies; (b) have trained all relevant personnel as
     necessary to fulfill their responsibilities pursuant to the requirements; and (c) are carrying out
     the requirements of the Consent Decree in actual practice.

116. No later than 60 days after appointment of the Monitor, the Monitor will develop a plan
     (“Monitoring Plan”) for conducting compliance reviews and audits for the first year of
     implementation, and share it with the parties for review and comment. The Parties will have
     30 days to provide comments or objections. In subsequent years, the Monitor will, in
     coordination with the Parties, prepare an annual Monitoring Plan for each year the Monitor is
     in place. The Monitoring Plan will be made public, including by being posted on the Website
     described in Section 90, will clearly delineate the requirements of this Consent Decree to be
     assessed for compliance, will identify the proposed methodology for auditing compliance, and
     will create a schedule with target dates for conducting reviews or audits of applicable
     requirements.

117. Every six (6) months for the first three years after the Monitor is appointed and annually for
     each year thereafter, the Monitor will file with the Court, and the County will publish, written
     public reports regarding the status of compliance with this Consent Decree, which will include
     the following information:

                                                  47
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 48 of 52




       a.   A description of the work conducted by the Monitor during the reporting period;

       b.   A description of each Consent Decree requirement assessed during the reporting
            period, indicating which requirements have been, as appropriate, incorporated into
            policy (and with respect to which pre-existing, contradictory policies have been
            rescinded), the subject of training, and carried out in actual practice;

       c.   The methodology and specific findings for each compliance review conducted;

       d.   For any requirements that were reviewed or audited and found not to have been
            implemented, the Monitor’s recommendations regarding necessary steps to achieve
            compliance;

       e.   A projection of the work to be completed during the upcoming reporting period;

       f.   A summary of any challenges or concerns related to the County, CCCL Judges, and
            Sheriff achieving full and effective compliance with this Consent Decree;

       g.   Whether any of the definitions in the Consent Decree need to be updated, and whether
            any additional terms need to be defined;

       h.   For each requirement of the Consent Decree that is assessed, whether the requirement
            is producing the desired outcomes of:

                  i. Maximizing pretrial liberty;
                  ii. Maximizing court appearance; and
                  iii. Maximizing public safety.

       i.   The feasibility of conducting an estimated accounting of the cost savings to the County
            through any reductions in pretrial detention, including comparing estimated costs of
            jailing misdemeanor arrestees prior to trial for each year the Monitor is in place relative
            to the costs of jailing misdemeanor arrestees prior to trial in each of 2015, 2016, and
            2017 and order an accounting if feasible.

118. The Monitor will provide a copy of the reports to the Parties in draft form not more than 30
     days after the end of each reporting period. The Parties will have 30 days to comment and
     provide such comments to the Monitor and all other Parties. The Monitor will have 14 days
     to consider the Parties’ comments and make appropriate changes, if any, before filing the
     report with the Court.

119. The Monitor will be available for the accountability meetings described in Sections 91–92 of
     the Consent Decree to speak with community members regarding its findings and to learn
     what community input is being shared during such meetings.




                                                 48
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 49 of 52



120. The Monitor will publish a comprehensive assessment after 2 years, 5 years, and 7 years have
     elapsed since the entry of this Consent Decree. The comprehensive assessment will report
     whether and to what extent the County, CCCL Judges, and Sheriff are in compliance with this
     Consent Decree, whether the outcomes intended by this Consent Decree are being achieved,
     and whether any modifications to this Consent Decree are necessary in light of changed
     circumstances or unanticipated impact (or lack of impact) of the requirements. The
     comprehensive assessment must be filed with the Court and is public.

       a.    This comprehensive assessment will also address the areas of greatest progress and
             achievement, and the requirements that appear to have contributed to these
             achievements, as well as areas of greatest concern, including strategies for accelerating
             full and effective compliance.

       b.    Based upon this comprehensive assessment, the Monitor will recommend any
             modifications to this Consent Decree necessary to achieve and sustain intended results.
             To the extent the Parties agree with the Monitor’s recommendations, the Parties will
             move the Court to modify this Consent Decree accordingly. In the event of a
             disagreement that the Monitor is unable to resolve, the Parties will submit their
             positions to the Court for resolution. Nothing in this Consent Decree will empower the
             Monitor to unilaterally modify any term of this Consent Decree.

121. The Monitor may, at any time, prepare written reports on any issue or set of issues covered by
     the Consent Decree following the same process as applicable to the reports described in
     Sections 115–119.

122. All reports must be filed with the Court on the public docket and made available on the public
     website described in Section 90 of this Consent Decree.

123. The Monitor may raise any issue related to this Consent Decree with the Court at any time.

124. The Monitor must maintain regular contact with all parties, including conducting quarterly
     meetings with each of Class Counsel and representatives of the County, the Sheriff, and the
     CCCL Judges about implementation of this Consent Decree.

            E. Technical Assistance and Recommendations by the Monitor

128.The Monitor may, at the request of the County, CCCL Judges, Class Counsel, or on its own
    initiative, provide technical assistance, to the extent the Monitor has relevant skills and
    experience, and may make recommendations to the Parties regarding measures that the
    Monitor believes are likely to facilitate timely, full, and effective compliance with this
    Consent Decree and achievement of its underlying objectives. Such assistance may include
    recommending consultants and experts to assist the County, Sheriff, CCCL Judges, and any
    other entity or agency involved in the implementation of this Consent Decree; suggestions to
    change, modify, or amend a provision of this Consent Decree; to develop or amend policy; to
    provide additional training in any area related to this Consent Decree; or to modify the content
    or form of existing training.

                                                  49
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 50 of 52




          F. Access and Confidentiality

129.The Court Monitor will have access to all staff, data, information, documents, and facilities
    reasonably necessary to conduct its work, all of which must be made accessible to the Monitor
    by the County, the CCCL Judges, and the Sheriff.

130.The Monitor will provide the County, CCCL Judges, and Sheriff with reasonable notice of a
    request for documents or data.

131.The Monitor will maintain all confidential or non-public information provided by the County,
    Sheriff, and CCCL Judges in a confidential manner in keeping with all applicable state and
    Federal laws. However, the Monitor may negotiate continued use of the information and data
    for non-profit and/or research purposes on its own behalf if consistent with federal and state
    law. Defendants will approve lawful continued use absent good cause as determined by the
    Court.

132.Information obtained from the County, CCCL Judges, Sheriff, or other county agency will be
    the property of the County and copies of all completed or partially completed information,
    programs, inventions, software, firmware, designs, documentation or data developed, created,
    or invented under this Consent Decree must be delivered to the County, CCCL Judges, Sheriff,
    or other county agency upon conclusion of the Monitor’s work, including upon resignation or
    termination, if applicable. Class Counsel must have access to all of the above, subject to
    reasonable procedures relating to confidentiality and nondisclosure.

133.The Monitor may not copy, recreate, or use any proprietary information or documents
    obtained in connection with this Consent Decree other than for the performance of this
    Consent Decree, subject to negotiated continued use for non-profit or research purposes.


   XV.     CONTINUING JURISDICTION

          A. Continuing Jurisdiction & Enforcement

134.The Parties will comply with the terms of this Consent Decree. The Court retains jurisdiction
    to enforce this Consent Decree.

135.This Court will retain jurisdiction over this matter and allow the Parties to this Consent Decree
    to apply to the Court for any further order that may be necessary to construe, carry out, enforce
    compliance, and/or resolve any dispute regarding the terms or conditions of this Consent
    Decree.

136.Nothing in this Consent Decree may be construed to limit the equitable powers of the Court
    to modify these terms upon a showing of good cause by any party.

          B. Process for Seeking Modification

                                                 50
  Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 51 of 52




137.The Court retains jurisdiction to oversee and enforce compliance with this Consent Decree
    and to require modifications for good cause shown in its equitable discretion. Either party may
    request modification of any aspect of this Consent Decree, provided that the parties confer
    prior to the request and make a good-faith effort to come to an agreement. The parties must
    also notify the Monitor at least 21 days prior to any such request, and the Monitor will provide
    a recommendation to the Court not later than seven (7) days after the filing of such a request
    by a party. The parties may jointly agree to modify or amend this Consent Decree. Such joint
    modifications and amendments will be encouraged when the parties agree, or when the
    Monitor’s review demonstrates that an alternative policy would better further the goals of the
    Consent Decree, which include promoting the government’s compelling interests in pretrial
    liberty, court appearance, and public safety. At all times, Defendants will bear the burden of
    demonstrating by a preponderance of the evidence full and effective compliance with this
    Consent Decree.

          C. Procedures in the Event of Noncompliance

138.In the event any of the Defendants is deemed by the Monitor to be not in compliance with any
    term of the Consent Decree, the Parties must attempt to identify the source of any problems
    inhibiting compliance and create a plan and timeline for the County to achieve compliance. If
    the parties are unable to resolve the issue, they may submit the dispute to the Court for
    resolution.

139.In the event Class Counsel has a reasonable belief that any of the Defendants is not in
    compliance with the terms of the Consent Decree, Class Counsel must notify the Monitor and
    Defendants and confer in a good-faith attempt to resolve the issue. Only if the Parties are
    unable to achieve a resolution may they submit the dispute to the Court.

          D. Force Majeure

140.The Parties recognize that the possibility exists that circumstances outside the reasonable
    control of the County could delay compliance with the timetables contained in this Consent
    Decree. Such situations include, but are not limited to, unforeseen catastrophic environmental
    events, such as Hurricane Ike in 2008 and Hurricane Harvey in 2017, both of which required
    an immediate and time-consuming response by Harris County government and both of which
    caused severe interruptions in the operations of the County’s court system. Should a delay
    occur due to such circumstances, any resulting failure to meet the timetables set forth herein
    will not constitute a failure to comply with the terms of this Consent Decree, and any deadlines
    occurring within one hundred twenty (120) days of the termination of the delay will be
    extended one day for each day of the delay, or more if the Parties so agree.

   XVI. EFFECTIVE DATE

       This Consent Decree will become effective upon entry by the Court.



                                                51
Case 4:16-cv-01414 Document 657-1 Filed on 09/27/19 in TXSD Page 52 of 52



                                 Ordered this ___ day of _______________, 2019.


                                        __________________________________
                                        Hon. Lee H. Rosenthal District Judge




                                   52
